Exhibit 10.57

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

Execution Copy

Confidential

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (this “Agreement”), effective as of
January 31, 2012 (the “Effective Date”), is entered into by and between Sangamo
BioSciences, Inc., a company organized under the laws of Delaware and having a
place of business at 501 Canal Blvd. Suite A100, Richmond, CA 94804 (“Sangamo”),
and Shire AG, a company limited by shares organized under the laws of
Switzerland, with its registered office at Business Park Terre-Bonne, Batiment
A1, Ch. De Terre-Bonne 1, 1262 Eysins, Switzerland (“Shire”, and each of Shire
and Sangamo, a “Party” or collectively the “Parties”), with respect to the
following facts:

RECITALS

WHEREAS, Shire is a leading specialty biopharmaceutical company that has
technology and expertise in developing and commercializing therapies for human
genetic diseases.

WHEREAS, Sangamo has technology and expertise in the development of zinc finger
DNA-binding protein/nuclease technology used for diagnostic and therapeutic
purposes.

WHEREAS, Sangamo and Shire desire to engage in a collaborative research program
to identify products and processes employing Sangamo’s zinc finger DNA-binding
technology for treating certain diseases caused by particular monogenic defects,
which can be advanced into human clinical trials and following regulatory
approval, commercialized.

WHEREAS, Sangamo is willing to grant a license of certain of its technology to
Shire to clinically develop and commercialize such products and processes, and
Shire wishes to obtain such a license on the terms of this Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:

 

  1 DEFINITIONS

For purposes of this Agreement, the terms set forth in this Article 1 shall have
the respective meanings set forth below:

1.1 “Additional Targets” shall have the meaning set forth in Section 2.2.

1.2 “Affiliate” means, with respect to any person or entity, any other person or
entity which controls, is controlled by, or is under common control with, such
person or entity. For purposes of this Agreement, a person or entity shall be
deemed to control an entity if it owns or controls, directly or indirectly, at
least fifty percent (50%) of the equity securities of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, for the election of the corresponding managing authority),
or otherwise has the power to direct the management and policies of such other
entity.



--------------------------------------------------------------------------------

1.3 “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or
(c) the sale or other transfer to a Third Party of all or substantially all of
such Party’s business to which the subject matter of this Agreement relates.

1.4 “Clinical Development Plan” means the description and time-line covering the
specific activities to be performed by Shire to develop, after the first IND or
CTA filing and up to Market Approval, a particular Shire ZF Product.

1.5 “CTA” means a clinical trial application filed with a competent European
regulatory authority to support the authorization of a clinical trial on a
medicinal product for human use.

1.6 “Commercially Reasonable Efforts” means:

(i) in the case of Sangamo, the efforts and resources typically used by
biotechnology companies similar in size and scope to Sangamo to perform the
obligation at issue;

(ii) in the case of Shire, the efforts and resources typically used by Shire and
its Affiliates to perform the obligation at issue;

in each case, which efforts shall not be less than those efforts made with
respect to other products at a similar stage of development or in a similar
stage of product life, with similar developmental risk profiles, of similar
market and commercial potential, taking into account the competitiveness of the
market place, the proprietary position of the products, the regulatory structure
involved, the profitability of the applicable products (taking into account
payments to Sangamo under this Agreement) and other relevant factors.
Commercially Reasonable Efforts requires that the Party: (a) promptly assign
responsibility for such obligation to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis, (b) set
and seek to achieve specific and meaningful objectives for carrying out such
obligation, and (c) make and implement decisions and allocate resources designed
to advance progress with respect to such objectives.

1.7 “CDA” shall have the meaning set forth in Section 1.8.

1.8 “Confidential Information” means all Know-How and other proprietary
information (including information about any element of a Party’s technology or
business) that is disclosed by a Party or its Affiliates or by any of the
Party’s or its Affiliates’ employees or consultants (“the Disclosing Party”) to
the other Party or its Affiliates or to any of the other Party’s or its
Affiliates’ employees or consultants (“the Receiving Party”) except to the
extent that the information: (a) as of the date of disclosure is demonstrably
known to the Receiving Party, as shown by written documentation, other than by
virtue of a prior confidential disclosure by the Disclosing Party, (b) as of the
date of disclosure is in, or subsequently enters, the public

 

2



--------------------------------------------------------------------------------

domain, through no fault or omission of the Receiving Party or (c) as of the
date of disclosure or thereafter is obtained by the Receiving Party from a Third
Party free from any obligation of confidentiality to the Disclosing Party.
Unless otherwise provided herein, all work product by either Party under this
Agreement, including any Joint Technology, is deemed to be Confidential
Information of each Party. The terms and conditions of this Agreement shall be
considered Confidential Information of each Party. In addition, all confidential
Know-How disclosed by either Party pursuant to that certain Confidential
Disclosure Agreement between Shire Pharmaceuticals Inc. (an Affiliate of Shire)
and its Affiliates and Sangamo dated [***] (the “CDA”) shall be deemed to be the
disclosing Party’s Confidential Information hereunder (with the mutual
understanding and agreement that any use or disclosure thereof that is
authorized under Article 11 shall not be restricted by, or be deemed a violation
of, the CDA).

1.9 “Control” or “Controlled” means the possession of the ability to grant a
license, sublicense or [***] of Patent Rights, Know-How, or other tangible or
intangible rights as provided for herein without violating the terms of any
agreement or arrangement with any Third Party.

1.10 “Donor Nucleic Acid” means, with respect to a ZF Product, a nucleic acid
that has been designed to be inserted, or is capable (in the form in existence
in such ZF Product) of being inserted, in the location in the genome that is
cleaved by the ZF Compound-associated nucleases in such ZF Product.

1.11 “Earned Royalties” shall have the meaning set forth in Section 9.4.

1.12 “Excluded Compound” shall have the meaning set forth in Subsection 5.2(c).

1.13 “Excluded Target” means a Target that: (a) during the [***] period after
the Effective Date, is an Initial Excluded Target, or (b) commencing [***],
(i) is subject to rights granted or intended to be granted to a Third Party
pursuant [***] or (ii) is subject to a current and active [***] which Sangamo
already has invested in direct expenses for such program at least [***], of
which at least [***] is documented expenses for products or services provided by
Third Parties. A direct expense pursuant to this Section 1.13 means an expense
that (A) arises only after a [***], (B) is related to work undertaken [***], and
(C) is a documented expense for products or services provided by [***] based
upon the amount [***] program (which shall be calculated at the [***].

1.14 “Existing Third Party Licenses” means the agreements, entered into by
Sangamo prior to the Effective Date, including any amendments thereto as of the
Effective Date, pursuant to which Sangamo Controls Sangamo Licensed Technology.
Such agreements existing as of the Effective Date are listed on Schedule 1.14.
Notwithstanding the foregoing, Shire understands and acknowledges that the [***]
Licenses (and hence are not listed in Schedule 1.14), and the licenses granted
to Shire under Subsection 7.1(a) do not include sublicenses of any licenses
received by Sangamo under such agreements.

1.15 “Existing Third Party Patent Rights” means Patent Rights licensed to
Sangamo under Existing Third Party Licenses.

 

3

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.16 “Extended Research Term” means any additional period of time added to the
Initial Research Term pursuant to Section 3.9.

1.17 “FDA” means the Food and Drug Administration of the United States, or the
successor thereto.

1.18 “Field” means: (a) with respect to a Shire ZF Product described in
Subsection 1.73(a)(i) or (ii) or Subsection 1.73(b)(i) or (ii), [***] (b) with
respect to a Shire ZF Product described in [***] that are [***] in connection
with any [***] for which [***].

1.19 “First Commercial Sale” means, with respect to a particular Shire ZF
Product, the first Net Sales in any country of such Shire ZF Product for any
indication.

1.20 “First GLP Tox Studies” means, with respect to a Shire ZF Product or Shire
Target, (1) GLP toxicology studies or (2) animal toxicology study the results of
which are intended to be included in an IND or CTA, as designated in the
Research Plan by the JSC, in each case (1) and (2) with respect to such Shire ZF
Product or of any Shire ZF Product for such Shire Target, respectively.

1.21 “FTE” means a full time equivalent scientific person (with B.S., M.S. or
Ph.D. level or equivalent degrees), working for a minimum of a total of [***]
hours per year of scientific or other work and who is an employee of Sangamo
working on the Research Program, or performing work directly related to and in
support of, the Research Program, including recording and writing up results,
reviewing literature and references, holding scientific discussions, and
managing and leading scientific staff to the extent that such management and
leading is directed to any work on, directly related to or in support of the
Research Program.

1.22 “FTE Rate” shall have the meaning set forth in Subsection 3.6(d).

1.23 “Generic Product” means, with respect to a particular therapeutic Shire ZF
Product in a particular country, a product on the market in such country
commercialized by any Third Party that is not a Sublicensee of Shire or its
Affiliates and that did not purchase such product in a chain of distribution
that included any of Shire or its Affiliates or Sublicensees, that: (i) is
approved, under any then-existing laws and regulations in the applicable country
pertaining to approval of [***]; (ii) is otherwise recognized as a [***]
interchangeable product [***]; (iii) is a [***] approved in such country for, or
prescribed by [***], an indication that is [***] (iv) in the case where the
[***] is in effect solely on the basis of [***] is any [***] for an indication
that is the [***].

1.24 “GLP” means the then-current good laboratory practice standards promulgated
or endorsed by the FDA as defined in 21 C.F.R. Part 58 or the successor thereto,
or comparable regulatory standards in jurisdictions outside the U.S.

1.25 “Infringement” shall have the meaning set forth in Subsection 10.3(a).

1.26 “IND” means an investigational new drug application filed with the FDA for
approval to commence Phase I Clinical Trials or any successor to the FDA for
equivalent purposes.

 

4

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.27 “Initial Excluded Target” means the up to [***] provided by Sangamo to
Marya Postner prior to the Effective Date and held in escrow by Marya Postner on
behalf of Sangamo’s outside counsel Cooley LLP (or by another individual
designated by Cooley LLP if Marya Postner becomes unavailable or is no longer
affiliated with Cooley LLP), which list contains (i) [***] identified by [***]
are subject to [***], existing prior [***], provided that the Initial Excluded
Targets do not include the following [***], each as defined by Gene ID in the
[***]. Shire acknowledges and agrees that in the event of a dispute, including
litigation, between Sangamo and Shire with respect to the Initial Excluded
Targets or the list held by Cooley LLP, [***] in connection with [***], and
Shire shall [***] in connection with such a [***].

1.28 “Initial Research Term” means the six (6) year period following the
Effective Date.

1.29 “Initial Targets” means the four (4) Targets identified on Schedule 1.29.

1.30 “JAMS Rules” shall have the meaning set forth in Subsection 3.10(c)(v).

1.31 “Joint Know-How” means Know-How that is conceived, discovered, invented,
created, made or reduced to practice or tangible medium jointly by at least one
employee of each of the Parties, their Affiliates, or their Subcontractors
during the course of performing activities under this Agreement. For the
avoidance of doubt, “Joint Know-How” does not include Patent Rights in the Joint
Know-How.

1.32 “Joint Patent Rights” means any Patent Rights (i) claiming Joint Know-How
and (ii) naming at least one inventor with [***] such Patent Rights to Shire (or
a Shire Affiliate) and at least one inventor with [***] such Patent Rights to
Sangamo (or a Sangamo Affiliate), with inventorship determined according to U.S.
patent laws.

1.33 “Joint Steering Committee” or “JSC” means the scientific oversight
committee comprised of representatives of Shire and Sangamo described in Article
4.

1.34 “Joint Technology” means the Joint Know-How and the Joint Patent Rights.

1.35 “Know-How” means intellectual property, data, results, pre-clinical and
clinical protocols and study data, information, materials, compounds,
inventions, know-how, formulas, trade secrets, techniques, methods, processes,
procedures, and developments; except that “Know-How” does not include Patent
Rights in the foregoing.

1.36 “Major European Country” means France, Germany, Italy, Spain or the United
Kingdom.

1.37 “Marketing Approval” means, with respect to a particular country or
territory, the approval of a new drug application, biologic license application
(“BLA”), marketing authorization application (“MAA”) or similar approval
required to sell a ZF Product in such country or territory, including, where
required by applicable law, pricing and reimbursement approval and schedule
classifications.

1.38 “Milestone Event” shall have the meaning set forth in Section 9.3.

 

5

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.39 “Milestone Payment” shall have the meaning set forth in Section 9.3.

1.40 “Necessary to Obtain a License” shall have the meaning set forth in
Subsection 10.4(b).

1.41 “Net Sales” means the gross amount invoiced for sales of Shire ZF
Product(s), in arm’s length sales by Shire or its Affiliates or Sublicensees to
Third Parties (“Gross Sales”), less:

(a) Normal and customary trade, cash and quantity discounts actually given,
coupons actually taken, credits, price adjustments or allowances for damaged
Shire ZF Products, returns or rejections of Shire ZF Products;

(b) Adjustments, allowances, credits, fees, reimbursements, chargeback payments
and rebates (or the equivalent thereof) for the Shire ZF Products granted to
group purchasing organisations or other buying groups, managed health care
organisations, pharmacy benefit management companies, health maintenance
organisations and any other providers of health insurance coverage, health care
institutions (including hospitals) or other health care organisations, Third
Party health care administrators or patient assistance or other similar
programs, or to federal, state/provincial, local and other governments,
including their agencies, or to wholesalers, distributors or other trade
customers;

(c) Reasonable and customary freight, shipping insurance and other
transportation expenses, each directly related to the sale of the Shire ZF
Products (if actually borne by Shire, its Affiliates or Sublicensees without
reimbursement from any Third Party);

(d) Distribution commissions/fees paid or payable to any Third Party providing
distribution services to Shire, its Affiliates, or Sublicensees;

(e) Sales or excise taxes, tariffs and duties, including, without limitation,
VAT and U.S. sales tax, and all other taxes and government charges related to
the sale of Shire ZF Product, in each case to the extent that each such item is
actually borne by Shire, its Affiliates, Sublicensees or distributors without
reimbursement from any Third Party (but excluding taxes properly assessed or
assessable against the income derived by Shire or its Affiliates from such
sale);

(f) Actual bad debt expense (but not exceeding [***] of Net Sales); and

(g) Any item substantially similar in character or substance to any of the
foregoing, which is permitted by US GAAP prevailing at the time and customary in
the pharmaceutical industry at the time.

The transfer of Shire ZF Products by Shire or one of its Affiliates or
Sublicensees to another Affiliate or Sublicensee shall not be considered Net
Sales.

For the avoidance of doubt, disposal or use of Shire ZF Products in clinical
trials, as free samples, or under compassionate use, patient assistance, named
patient or test marketing programs or non-registrational studies or other
similar programs or studies where the Shire ZF Product is supplied without
charge, shall not be considered Net Sales or result in any Net Sales

 

6

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

under this Section 1.41. Nor shall any Shire ZF Products donated by a Party, its
Affiliates or Sublicensees, to non-profit institutions or government agencies
for a non-commercial purpose, result in any Net Sales. Similarly, any free Shire
ZF Products which are supplied to a Third Party in conjunction with the offer
for sale, or sale of any Shire ZF Product (in an amount customary in the
industry), will not result in any Net Sales of such free goods. The use of a
Shire ZF Product by a Party, its Affiliates or Sublicensees for research and
development purposes shall not result in any Net Sales. For clarity, there shall
be no limit on the quantity of Shire ZF Products which may be used in clinical
trials. Such amounts shall be determined from the books and records of Shire
maintained in accordance with US GAAP, consistently applied.

In the event any Shire ZF Product is sold as part of a combination product
(being a product containing both a Shire ZF Product and one or more other active
ingredients, or a product in which both a Shire ZF Product and one or more other
active ingredients are packaged, in each case where such other active
ingredients are not part of or used to implement any zinc finger technology
(e.g., vectors for delivering ZF Compounds or Donor Nucleic Acids whose
insertion is accomplished in part using ZF Compounds are not considered other
active ingredients)), the Net Sales from the combination product, for the
purposes of determining royalty payments, shall be determined by multiplying the
Net Sales of the combination product (as defined in the standard Net Sales
definition), during the applicable royalty reporting period, by the fraction,
A/(A+B), where A is the average per unit sale price of Shire ZF Product when
sold separately as a stand-alone ZF Product in finished form in the country in
which the combination product is sold and B is the average per unit sale price
of the other active ingredients contained in the combination product when sold
separately as stand-alone products in finished form in the country in which the
combination product is sold, in each case during the applicable royalty
reporting period or, if sales of stand-alone Shire ZF Product did not occur in
such period, then in the most recent royalty reporting period in which
arms-length fair market sales of such Shire ZF Product, as applicable, occurred.
In the event that such average sale price cannot be determined for the stand
alone Shire ZF Products or the other products, Net Sales for the purposes of
determining royalty payments shall be mutually agreed upon by the Parties based
on the relative value contributed by each component, such agreement not to be
unreasonably withheld, conditioned or delayed.

1.42 “New Third Party Patent Rights” means Patent Rights licensed to Sangamo
under Third Party Licenses entered into by Sangamo pursuant to Subsection
10.4(c) or Subsection 10.4(e).

1.43 “Party” and “Parties” shall have the meaning set forth in the first
paragraph of this Agreement.

1.44 “Patent Rights” means issued patents and pending patent applications in any
country or region, including all provisional, non-provisionals, substitutions,
continuations, continuations-in-part, divisionals, renewals and all patents
granted thereon, and all reissues, reexaminations, extensions, confirmations,
revalidations, registrations and patents of addition thereof, including
supplementary protection certificates.

 

7



--------------------------------------------------------------------------------

1.45 “Phase I Clinical Trial” means a human clinical trial of a Shire ZF Product
in human subjects according to 21 C.F.R. §312.21(a), as amended, or its
equivalent, as appropriate, in foreign jurisdictions.

1.46 “Phase II Clinical Trial” means a human clinical trial of a Shire ZF
Product according to 21 C.F.R. §312.21(b), as amended, or its equivalent, as
appropriate, in foreign jurisdictions.

1.47 “Phase III Clinical Trial” means a human clinical trial of a Shire ZF
Product intended to be a pivotal trial for obtaining Marketing Approval, or
according to 21 C.F.R. §312.21(c), as amended, or its equivalent, as
appropriate, in foreign jurisdictions.

1.48 “Replacement Target” shall have the meaning set forth in Section 2.3.

1.49 “Research Plan” means, with respect to each Shire Target, the description,
time-line and budget covering the specific activities to be performed by Sangamo
during the Research Term to identify ZF Compound(s) that Specifically Bind such
Shire Target or a [***] and to develop pre-clinically Shire ZF Product(s) for
such Shire Target. For the avoidance of doubt, pre-clinical development
respecting a particular Shire ZF Product may extend beyond IND/CTA filing.

1.50 “Research Program” means the research collaboration between the Parties,
under the direction and oversight of the JSC, aimed at identifying ZF Compounds
that Specifically Bind a Shire Target or a [***] and developing through IND/CTA
filings Shire ZF Products for Shire Targets and shall include all activities of
the Parties in the performance of any and all Research Plans during the Research
Term.

1.51 “Research Term” means the Initial Research Term plus any Extended Research
Term.

1.52 “Royalty Payment” shall have the meaning set forth in Subsection 10.4(c).

1.53 “Royalty Period” means, with respect to each different Shire ZF Product,
the period commencing on the First Commercial Sale of such Shire ZF Product in
any country and continuing until the longer of: (i) [***] such First Commercial
Sale of such Shire ZF Product; (ii) on a country by country basis, the [***];
and (iii) on a country by country basis, the expiration of all [***] which, but
for the licenses granted or assignments made herein, would be [***] by, in each
case, the [***]. Only for the purposes of this Section 1.53, a [***] when the
[***]. For the avoidance of doubt, changes to [***]. Only for the purposes of
making the determination under Subsection 1.53(iii), [***] as though they are
[***] that are pending and that have an [***].

1.54 “[***]” means a [***].

1.55 “Sangamo Know-How” means any Know-How Controlled by Sangamo as of the
Effective Date or that comes into the Control of Sangamo after the Effective
Date and during the term of this Agreement (other than through the grant of a
license by Shire or its Affiliates or Sublicensees hereunder) that is
(a) necessary to practice the licenses granted herein, (b) utilized by Sangamo
pursuant to the Research Program or pursuant to activities conducted pursuant to

 

8

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Subsection 5.2(c) in making a Shire ZF Compound, [***] or Shire ZF Product, or
(c) part of, used to implement, or directly related to zinc finger technology
and useful to practice the licenses granted herein. For the avoidance of doubt,
the Sangamo Know-How does not include any Patent Rights. Notwithstanding
anything in this Agreement to the contrary, in the event of a Change of Control
of Sangamo, the Sangamo Know-How shall not include any Know-How that is
(i) owned or controlled by a Third Party described in the definition of “Change
of Control” prior to the closing of such Change of Control, (ii) developed after
such Change of Control without the use of the Sangamo Know-How in existence
prior to the closing of such Change of Control, or (iii) developed after such
Change of Control and not directly related to zinc finger technology.
Notwithstanding the foregoing, Sangamo Know-How shall not include any Know-How
licensed to Sangamo or its Affiliates by a Third Party unless (A) such Know-How
can be sublicensed by Sangamo to Shire free of any financial or other material
obligation owing to the Third Party as a result of such sublicense to Shire or
(B) such Know-How is licensed pursuant to a Third Party License.

1.56 “Sangamo Licensed Technology” means all Sangamo Know-How, Sangamo Patent
Rights and Sangamo’s interest in the Joint Technology, and any Third Party
intellectual property that is included as Sangamo Licensed Technology pursuant
to Section 10.4. For the avoidance of doubt, Sangamo Licensed Technology shall
not include [***].

1.57 “Sangamo Patent Rights” means Patent Rights Controlled by Sangamo as of the
Effective Date or that come into the Control of Sangamo after the Effective Date
and during the term of this Agreement (other than through the grant of a license
by Shire hereunder) that are (a) necessary to practice the licenses granted
herein or (b) part of, used to implement, or directly related to zinc finger
technology and useful to practice the licenses granted herein. The Sangamo
Patent Rights existing as of the Effective Date are set forth on Schedule 1.57
(it being understood that any Sangamo Patent Right existing as of the Effective
Date that is not set forth on such schedule shall, notwithstanding such
omission, still be a Sangamo Patent Right to the extent otherwise provided in
this Section 1.57). Notwithstanding anything in this Agreement to the contrary,
in the event of a Change of Control of Sangamo, the Sangamo Patent Rights shall
not include any Patent Rights owned or controlled by a Third Party described in
the definition of “Change of Control” and (1) existing prior to the closing of
such Change of Control, (2) existing after the closing of such Change of Control
and claiming inventions made prior to the closing of such Change of Control,
(3) claiming only inventions made after such Change of Control without the use
of the Sangamo Know-How in existence prior to the closing of such Change of
Control, or (4) claiming only inventions made after such Change of Control and
not directly related to zinc finger technology. Notwithstanding the foregoing,
Sangamo Patent Rights shall include Existing Third Party Patent Rights and New
Third Party Patent Rights but shall not include (i) any other Patent Rights
licensed to Sangamo or its Affiliates by a Third Party unless such Patent Rights
can be licensed by Sangamo to Shire free of any financial or other material
obligation owing to the Third Party as a result of such sublicense to Shire and
(ii) the [***] that have been [***] to Shire pursuant to Subsection 10.1(b).

1.58 “[***]” shall have the meaning provided in Subsection 3.4(c).

1.59 “[***]” means the Shire Target Specific [***] Patent Rights and the [***].

 

9

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.60 “Shire Exclusive Target Pool” means the group of Shire Targets that
constitutes the exclusive target pool for the Research Program. The Shire
Exclusive Target Pool existing as of the Effective Date consists of the Initial
Targets, as set forth on Schedule 1.29. For the avoidance of doubt, the Shire
Targets in the Shire Exclusive Target Pool are licensed exclusively to Shire as
set forth in Subsection 7.1(a), unless a Shire Target becomes a Terminated
Target.

1.61 “Shire Patent Rights” means Patent Rights Controlled by Shire or its
Affiliates as of the Effective Date or that come into the Control of Shire or
its Affiliates after the Effective Date and during the term of this Agreement
(other than through the [***] or grant of a license by Sangamo hereunder) that
are necessary or useful to practice under the licenses granted herein.

1.62 “[***]” means any [***] that:

i) contains [***],

ii) does not contain any [***] (a) any [***] (b) the manufacture or use of such
[***],

iii) Sangamo reasonably determines, after consultation with Shire, that such
Patent Right will not be subject to [***],

iv) Shire agrees in writing to accept such assignment.

1.63 “[***]” means [***] (b) [***] Subsection 3.4(c).

1.64 “[***] Patent Rights” means, with respect to a particular [***] that
includes limitations to (a) a [***] (b) [***].

1.65 “[***]” means any [***] Subsection 1.73(b).

1.66 “[***]” means any [***].

1.67 “Shire Target” means an Initial Target or any other Target made part of the
Shire Exclusive Target Pool pursuant to Section 2.2 or 2.3; provided, however,
that a Target shall cease to be a Shire Target when it becomes a Terminated
Target.

1.68 “Shire Target Specific Assigned Patent Rights” means the Shire Target
Specific ZF Compound Patent Rights and the Shire Target Specific ZF Product
Patent Rights.

1.69 “Shire Target Specific ZF Compound Patent Rights” means any Patent Right
that contains only claims limited to Shire ZF Compounds. For the purposes of
this Section 1.69, a “claim limited to Shire ZF Compounds” means a claim that
(i) includes language that specifically describes one or more ZF Compounds that
Specifically Bind a particular Shire Target, (ii) if presumed to be issued,
would not be infringed by a ZF Compound (or the manufacture or use of a ZF
Compound) that Specifically Binds a locus other than such Shire Target, if such
ZF Compound were combined with the non-ZF Compound elements in such claim,
(iii) does not include language that specifically describes a product (or the
manufacture or use of such product) that is not a Shire Target Specific Product,
and (iv) does not include

 

10

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

language describing any product (other than a Shire ZF Compound) or process that
is Know-How, whether patentable or not, conceived, discovered, invented,
created, made or reduced to practice or tangible medium, whether solely or
jointly, by one or more employees, agents or contractors of Sangamo, if such
Know-How is being protected as a trade secret by Sangamo, is the subject of a
claim in a Patent Right controlled by Sangamo, or is sufficiently disclosed in a
Patent Right controlled by Sangamo to support a claim to such Know-How in such
Patent Right under 35 U.S.C § 112 (first paragraph), unless Sangamo consents in
writing to the inclusion of such Know-How.

1.70 “Shire Target Specific ZF Product Patent Rights” means any Patent Right
that contains only claims limited to Shire Target Specific Products. For the
purposes of this Section 1.70, a “claim limited to Shire Target Specific
Products” means a claim that (i) includes language that specifically describes
one or more Shire Target Specific Products, (ii) if presumed to be issued, would
not be infringed by a product (or the manufacture or use of such product) that
is not a Shire Target Specific Product, (iii) does not include language that
specifically describes a product (or the manufacture or use of such product)
that is not a Shire Target Specific Product, and (iv) does not include language
describing any product (other than a Shire ZF Compound) or process that is
Know-How, whether patentable or not, conceived, discovered, invented, created,
made or reduced to practice or tangible medium, whether solely or jointly, by
one or more employees, agents or contractors of Sangamo, if such Know-How is
being protected as a trade secret by Sangamo, is the subject of a claim in a
Patent Right controlled by Sangamo, or is sufficiently disclosed in a Patent
Right controlled by Sangamo to support a claim to such Know-How in such Patent
Right under 35 U.S.C § 112 (first paragraph), unless Sangamo consents in writing
to the inclusion of such Know-How.

1.71 “Shire Unilateral Target Termination” shall have the meaning provided in
Subsection 3.10(a).

1.72 “Shire ZF Compound” means any ZF Compound that Specifically Binds a
particular Shire Target, as shown pursuant to the Research Program or pursuant
to activities conducted pursuant to Subsection 5.2(c). For the avoidance of
doubt, any ZF Compound that was formerly a Shire ZF Compound and that
Specifically Binds a Terminated Target shall no longer be a Shire ZF Compound.

1.73 “Shire ZF Product” means, with respect to a Shire Target:

(a) a “Shire Target Specific Product”, meaning:

(i) a pharmaceutical product or medical therapy for deleting, inactivating,
repairing, modulating the expression of, or inserting a functional version of,
such Shire Target but not any other Target or locus, which product or therapy
(1) contains or employs at least one Shire ZF Compound which Specifically Binds
such Shire Target and (2) does not contain or employ (A) any ZF Compound that
Specifically Binds a Target or other chromosomal location that is not such Shire
Target or within such Shire Target, or (B) any Donor Nucleic Acid that encodes a
protein (including a functional portion of a larger protein) that is neither a
protein encoded by such Shire Target nor a functional version of the protein
encoded by such Shire Target;

 

11



--------------------------------------------------------------------------------

(ii) a pharmaceutical product or medical therapy that contains or employs a
human cell or tissue made using a product or therapy described in (a)(i); or

(iii) a diagnostic product or service for detecting the sequence or allele of
such Shire Target, which product or service (1) contains or employs one or more
Shire ZF Compounds each of which Specifically Binds such Shire Target and
(2) does not contain or employ (A) any ZF Compound that Specifically Binds a
Target or other chromosomal location that is not such Shire Target or within
such Shire Target, or (B) any Donor Nucleic Acid that encodes a protein
(including a functional portion of a larger protein) that is neither a protein
encoded by such Shire Target nor a functional version of the protein encoded by
such Shire Target; or

(b) a “[***]”, meaning:

(i) a pharmaceutical product or medical therapy for [***] contains or employs
(A) at least [***] is included in the [***] is developed and shown to [***], and
(B) a [***] that encodes a [***] and (2) does not contain or employ (A) any
[***] or (B) any [***] that is not a protein encoded [***]; or

(ii) a pharmaceutical product or medical therapy that contains or employs [***].

1.74 “Specifically Bind” means, with respect to a ZF Compound and Target or
locus, that such ZF Compound preferentially binds such Target or locus without
known off-Target or off-locus binding that is preclinically or clinically
significant.

1.75 “Subcontractor” shall have the meaning set forth in Subsection 3.4(b).

1.76 “Sublicensee” means an Affiliate or Third Party to whom Shire (or a
Sublicensee or Affiliate) has granted a right to make, use, develop, sell, offer
for sale or import a Shire ZF Product.

1.77 “Target” means a human gene, including all naturally occurring mutants or
allelic variants of such gene, which contributes to a human disease or medical
condition when the gene or the protein encoded by such gene is defective,
including regions within such gene [***] regions [***] provided that such [***]
are not in [***] and that the [***] does not affect the expression of [***].

1.78 “Term” shall have the meaning provided in Section 14.1.

1.79 “Terminated Products” shall have the meaning set forth in Subsection
14.5(a)(v).

1.80 “Terminated Target” means a former Shire Target that was terminated by the
JSC, terminated by Shire under Section 3.10, or terminated under Article 14.

1.81 “Territory” means the entire world.

 

12

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

1.82 “Third Party” means any person or entity other than Sangamo and Shire (and
their respective Affiliates).

1.83 “Third Party IP Rights” shall have the meaning set forth in Subsection
10.4(b).

1.84 “Third Party Licenses” means the Existing Third Party Licenses and any
Third Party agreement that is deemed to be a Third Party License pursuant to
Subsection 10.4(c) or Subsection 10.4(e).

1.85 “Triggering Event” has the meaning set forth in the letter agreement
between the Parties of even date herewith.

1.86 “Valid Claim” means a claim of any issued, unexpired patent within the
Sangamo Patent Rights, [***] or Joint Patent Rights that has not been dedicated
to the public, disclaimed, abandoned or held invalid or unenforceable by a court
or other body of competent jurisdiction in an unappealed or unappealable
decision and a claim of any patent application within the Sangamo Patent Rights,
[***] or Joint Patent Rights to the extent that the effective priority date for
such claim is less than five years.

1.87 “Value Added Tax (VAT)” means tax applicable under Council Directive
2006/112/EC or any similar or equivalent indirect tax system operated outside of
the European Union and any sales, purchase or turnover tax in any applicable
jurisdiction.

1.88 “Vector Rights” means Third Party IP Rights that cover a delivery vector
used to introduce a Shire ZF Product into a cell. Potential delivery vectors
include, but are not limited to, viral vectors [***] and non-viral vectors
[***].

1.89 “ZF Compound” means any zinc finger nucleic acid binding protein and any
nucleic acid that encodes such protein.

1.90 “ZF Product” means any therapeutic or diagnostic product containing a ZF
Compound.

 

  2 OVERVIEW

2.1 Collaboration. Shire and Sangamo shall collaborate for the purpose of
identifying and developing pre-clinically Shire ZF Products for Shire to advance
through human clinical trials and bring to patients as commercial therapeutics
and diagnostics in the applicable Fields, by performing the activities of the
Research Program, which activities are outlined in Article 3. The Research
Program will focus on Shire Targets, unless any such Shire Target is terminated
as provided in Section 3.10 or Article 14. This Agreement shall be understood to
be a joint research agreement under 35 U.S.C. § 103(c)(3) entered into for the
purpose of researching, identifying and developing Shire ZF Products. For the
avoidance of doubt, the Research Program will continue during the Research Term
until the completion of all activities under the Research Plans, unless the
Agreement is terminated in its entirety as provided in Article 14.

 

13

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

2.2 Shire Target Selection. The Initial Targets are included in the Shire
Exclusive Target Pool as of the Effective Date. Shire shall have the right to
designate three additional Targets (“Additional Targets”) for inclusion as Shire
Targets in the Shire Exclusive Target Pool as provided below in this
Section 2.2, provided that each of the Additional Targets is not ineligible as a
Section 2.2 Rejected Target and is not a gene that is related to the cause or
treatment of any of the following: [***]. Unless otherwise agreed to by the
Parties in writing, Shire shall be entitled to have up to seven active Shire
Targets in the Research Program and the Shire Exclusive Target Pool at any one
time during the Research Term. The Additional Targets are included as Shire
Targets in the Shire Exclusive Target Pool according to the following procedure:

(a) Within the [***] period immediately following the Effective Date (the
“Additional Target Period”), Shire shall identify in writing to Sangamo at least
four (4) and up to twelve (12) proposed Additional Targets and shall include in
such notice, for each such proposed Additional Target, (i) the nucleic acid
sequence and locus identification number of the wild-type allele (as obtained
from a mutually agreed publicly available database), (ii) the cell(s) in which
the protein encoded by such proposed Additional Target is normally expressed,
(iii) whether the product or therapy of interest to Shire for such proposed
Additional Target would be designed to delete, inactivate, repair, modulate the
expression of or insert a functional version of such proposed Additional Target,
and (iv) the particular mutation(s) of interest. Shire may identify such
proposed Additional Targets at any time during the Additional Target Period and
shall not be required to identify all such proposed Additional Targets at one
time.

(b) Within [***] (or sooner if practical) of receipt by Sangamo of the identity
of, and the required information described in (a) for, each such proposed
Additional Target, Sangamo shall notify Shire whether the Target is an Excluded
Target. (Prior to [***], if such proposed Additional Target is an Initial
Excluded Target, and during the six (6)-month period after the Effective Date,
if such proposed Additional Target is a Target in clause (i) of the definition
of Initial Excluded Target but is not an Excluded Target in clause (b) of the
definition of Excluded Target, such notification shall include a confirmation in
writing by Marya Postner (or other Cooley LLP designee) that the Target is on
the list of Initial Excluded Targets held in escrow by Cooley LLP.) Following
such notification, Sangamo shall conduct initial in silico feasibility studies
for each such proposed Additional Target that is not an Excluded Target, during
which conduct the Parties shall discuss the results of such studies and
potential approaches to address any issues or concerns arising from such
studies. Within thirty (30) days of receipt by Sangamo of the information
described in (a) for each proposed Additional Target, Sangamo shall notify Shire
in writing whether or not each such proposed Additional Target: (i) is not a
technically viable candidate for developing ZF Compounds that Specifically Bind
such proposed Additional Target for the type of product or therapy identified
pursuant to Subsection 2.2(a)(iii) or for developing [***] for such proposed
Additional Target, or (ii) is subject to any other substantial, bona fide
concern known to Sangamo with respect to developing a Shire ZF Product for such
proposed Target. Such notification under Subsection 2.2(b)(i) or (ii) shall
include an explanation of the reasons why the Target is not a technically viable
candidate and/or Sangamo’s other substantial bona fide concern.

(c) If Sangamo notifies Shire that a proposed Additional Target is rejected
because (i) under Subsection 2.2(b) the proposed Additional Target is an
Excluded Target or (ii)

 

14

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

under Subsection 2.2(b)(i) the proposed Additional Target is subject to any such
conditions (a “Section 2.2 Rejected Target”), then such Section 2.2 Rejected
Target shall not be included as a Shire Target in the Shire Exclusive Target
Pool.

(d) If any such proposed Additional Target is not a Section 2.2 Rejected Target,
then Shire shall have [***] from receipt of notice from Sangamo under the
penultimate sentence of Subsection 2.2(b) to conduct a review and evaluation of
all relevant intellectual property and any concerns raised under Subsection
2.2(b)(ii) relating to each such proposed Additional Target and the Parties
shall discuss the same; provided, that Shire shall be solely responsible for all
intellectual property assessments concerning each such Target. During such [***]
review period, the Parties, each at its own expense, shall collaborate to
develop, and shall develop, a Research Plan for each such proposed Additional
Target.

(e) Prior to the end of the review period set forth in Subsection 2.2(d), Shire
shall, in its sole discretion, determine whether to designate each such Target
as a Shire Target, provided that Shire shall designate no more than (3) proposed
Additional Targets as Shire Targets in the Shire Exclusive Target Pool, which
Shire Exclusive Target Pool shall not exceed a total of seven (7) Shire Targets,
and shall notify Sangamo of such determination.

(f) If Shire does not elect in Subsection 2.2(e) to designate a proposed Target
as a Shire Target in the Shire Exclusive Target Pool by the end of the
applicable [***] period, such proposed Target shall not be included in the Shire
Exclusive Target Pool and neither Party shall have any rights or obligations to
the other Party hereunder in respect of such Target, except as required pursuant
to Article 11.

(g) If Shire elects under Subsection 2.2(e) to include a proposed Additional
Target as a Shire Target in the Shire Exclusive Target Pool, then such
Additional Target shall be included in the Shire Exclusive Target Pool.

(h) If at the end of the review period set forth in Subsection 2.2(d), fewer
than three (3) proposed Additional Targets are added to the Shire Exclusive
Target Pool for any reason, then during the [***] following the Effective Date,
Shire may propose Additional Targets for inclusion in the Shire Exclusive Target
Pool. Upon identifying to Sangamo such proposed Additional Target(s) and
providing the information described in Subsection 2.2(a) for each such proposed
Additional Target, the procedures outlined in Subsections 2.2(b)-(g) shall be
followed.

(i) If the Triggering Event occurs and Shire provides notice of [***] with
respect to the [***], then Shire shall be entitled to [***], provided that
(i) the total number of Shire Targets [***] and (ii) [***] shall be included in
the [***] identifying to Sangamo up to four (4) proposed Additional Targets and
providing Sangamo with the information described in subsection (a) above and the
Parties following the procedures set forth in subsections (b) through (g) above.

2.3 Replacement Targets. If the JSC determines during the Research Term that any
Shire Target in the Shire Exclusive Target Pool fails to meet the criteria
established in the applicable Research Plan for continuing work on such Shire
Target under such Research Plan,

 

15

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

such Target shall be deemed a Terminated Target to which Sections 3.10 and 14.5
apply, and Shire shall be entitled to replace only one such Terminated Shire
Target with a single replacement Target (“Replacement Target”) for inclusion in
the Shire Exclusive Target Pool. The Replacement Target is included in the Shire
Exclusive Target Pool subject to the following procedure:

(a) If the JSC determines during the Research Term that one (1) or more Shire
Targets failed to meet the criteria established in the Research Plans for such
Shire Target(s), Shire shall have the right to notify Sangamo in writing during
the Research Term that Shire proposes to designate a Target as a Replacement
Target. Such notice shall identify up to four (4) proposed Replacement Targets
from which a single Replacement Target will be selected and shall include, for
each such proposed Replacement Target, (i) the nucleic acid sequence and locus
identification number of the wild-type allele (as obtained from a mutually
agreed publicly available database), (ii) the cell(s) in which the protein
encoded by such proposed Replacement Target is normally expressed, (iii) whether
the product or therapy of interest to Shire for such proposed Replacement Target
would be designed to delete, inactivate, repair, modulate the expression of or
insert a functional version of such proposed Replacement Target, and (iv) the
particular mutation(s) of interest.

(b) Within [***] (or sooner if practical) of receipt by Sangamo of the identity
of, and the required information described in (a) for, each such proposed
Replacement Target, Sangamo shall notify Shire whether the proposed Replacement
Target is an Excluded Target. Following such notification, Sangamo shall conduct
initial in silico feasibility studies for each such proposed Replacement Target
that is not an Excluded Target, during which conduct the Parties shall discuss
the results of such studies and potential approaches to address any issues or
concerns arising from such studies. Within thirty (30) days of receipt by
Sangamo of the information described in (a) for each proposed Replacement
Target, Sangamo shall notify Shire in writing whether or not each such proposed
Replacement Target: (i) is not a technically viable candidate for developing ZF
Compounds that Specifically Bind such proposed Replacement Target for the type
of product or therapy identified pursuant to Subsection 2.3(a)(iii) or for
developing [***] for such proposed Replacement Target; or (ii) is subject to any
other substantial, bona fide concern known to Sangamo with respect to the
technical feasibility of developing a Shire ZF Product for such proposed
Replacement Target. Such notification under Subsection 2.3(b)(i) or (ii) shall
include an explanation of the reasons why the Target is not a technically viable
candidate and/or Sangamo’s other substantial bona fide concern.

(c) If Sangamo notifies Shire that a proposed Replacement Target [***] such
[***] Rejected Target shall not be [***]. Shire shall have the right [***].

(d) If any such proposed Target is not a Section 2.3 Rejected Target, then Shire
shall have an [***] from delivery of the notice by Sangamo under the penultimate
sentence of Section 2.3(b) to conduct a review and evaluation of all relevant
intellectual property and any concerns raised under Subsection 2.3(b)(ii)
relating to each such proposed Replacement Target and the Parties shall [***]
provided, that Shire shall be [***]. During such [***] review period, the
Parties [***].

 

16

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(e) Prior to the end of the review period set forth in Subsection 2.3(d), Shire
shall, [***] and shall [***].

(f) If Shire does not elect [***], such proposed [***] shall not [***], except
as required pursuant [***].

(g) If Shire elects under Subsection 2.3(e) to include a proposed Replacement
Target in the Shire Exclusive Target Pool, such Replacement Target shall be
included in the Shire Exclusive Target Pool, and within 60 days of such
election, (i) Shire shall pay Sangamo [***], which payment shall be
non-refundable and non-creditable, and (ii) the JSC shall direct the Parties to
initiate work under the Research Plan for such Replacement Target.

(h) If the Triggering Event occurs and Shire provides notice of a Shire
Unilateral Target Termination pursuant to Subsection 2.2(i) and Section 3.10
with respect to the [***] (i) [***] and (ii) if the JSC determines during the
Research Term that a [***], then Shire shall have the right to [***]. Such [***]
shall be [***] by following the procedures set forth in subsections (a) through
(g) above, and the payment set forth in Subsection 2.3(g) shall be due [***].

 

  3 RESEARCH PROGRAM; RESEARCH TERM

3.1 Sangamo Responsibilities. During the Research Term and subject to the
oversight of the JSC, Sangamo shall be solely responsible for carrying out the
tasks allocated to Sangamo in each Research Plan, which shall be developed and
approved by the JSC. Subject to Section 3.6, Sangamo shall use Commercially
Reasonable Efforts in the performance of its obligations under the Research
Program and the applicable Research Plans during the Research Term.

3.2 Shire Responsibilities. During the Research Term, Shire shall be solely
responsible for the costs set forth in the budgets for the Research Plans, which
budgets shall be developed and approved by the JSC. Upon request by Sangamo,
Shire shall provide reasonable consulting and technical support in order to
assist Sangamo in carrying out its Research Program obligations. For the
avoidance of doubt, the JSC shall have the right to prioritize Shire Targets
within the Research Program and make final decisions as to whether and when to
proceed with particular activities under the Research Program, provided that,
during the Research Term, for so long as there are [***] in the Shire Exclusive
Target Pool, Shire shall be required to fund the budget for a [***] Research
Plans, each of which will attempt, where commercially and scientifically
reasonable, to achieve an IND or CTA filing for a Shire ZF Product within [***]
after the initiation of activities under such Research Plan.

3.3 Research Plans. Research Plans shall be developed and approved by the JSC.
Each Shire Target shall be the subject of a separate Research Plan, which shall
be reviewed and updated as necessary, but at least quarterly, by the JSC. Each
Research Plan will define events leading to and including submission of either
an IND or a CTA for at least one Shire ZF Product for the applicable Shire
Target and will include (a) a description of the process for identifying and the
criteria for selecting ZF Compounds to be used with Shire ZF Products (which
description shall not include any Know-How Controlled by Sangamo with respect to
the design

 

17

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

of ZF Compounds), (b) a description of the Shire ZF Product to be researched and
preclinically developed under such Research Plan, including lead and back-up ZF
Compounds and Shire ZF Products, (c) the proposed indication for the applicable
Shire Target, (d) a description of the companion diagnostic Shire ZF Product, if
any, that will be developed under such Research Plan for use with the
therapeutic Shire ZF Product developed under such Research Plan, (e) a listing
of the specific components that each potential Shire ZF Product will contain,
(f) a description of the specific activities to be performed by Sangamo,
including the pre-clinical work necessary to file an IND/CTA and to support the
related clinical trials through BLA/MAA submission, and for each animal
toxicology study, a designation of whether such study will be GLP compliant and
whether the results of such study are intended to be included in an IND/CTA,
(g) projected timelines for completion of such activities, (h) a budget,
(i) particular decision points and associated criteria, including decisions as
to whether to terminate the applicable Shire Target, whereby expenditures will
not be undertaken for subsequent activities unless and until such criteria have
been met as determined by the JSC, and (j) a plan for technology transfer from
Sangamo to Shire with respect to Shire ZF Products. At the appropriate time, as
determined by the JSC, each Research Plan also will provide the details of and
budget for the manufacture and supply of Shire ZF Products. In addition, each
Research Plan shall identify a Sangamo project leader, reasonably acceptable to
Shire, which project leader shall devote no less than [***] of his/her time to
carrying out the Research Plan during the active conduct of such Research Plan.
Each Research Plan shall be consistent with the terms of this Agreement and
shall be appended to and form a part of this Agreement. In the event of an
inconsistency between the Research Plan and this Agreement, the terms of this
Agreement will prevail. The Research Plans as of the Effective Date, which may
be subsequently modified by the JSC in accordance with this Section 3.3, for
[***] of the Initial Targets are set forth in Schedule 3.3.

3.4 Conduct.

(a) The Parties will form a working team for each Research Plan comprising at
least the project leader for the Research Plan (who will be a Sangamo employee)
and one or more representative(s) from each of Shire and Sangamo, which team
will stay in active communication about activities taking place and information
arising under the respective Research Plan. This team shall be subordinate to
the JSC and shall confer regularly, and at such specific times as the JSC shall
reasonably request, to ensure close cooperation and exchange of information
between the Parties as Sangamo fulfills its responsibilities under the Research
Program. The working teams will have decision-making authority, by unanimous
agreement, solely in order to carry out the day to day implementation of a
Research Plan but will not have the authority to alter a Research Plan.

(b) In performing its activities under the Research Plan and this Agreement,
Sangamo shall, and shall require its Affiliates and any consultant,
subcontractor, or other vendor conducting Sangamo’s obligations under a Research
Plan (each, a “Subcontractor”) to, comply with all applicable laws, regulations
and guidelines concerning such manufacturing and development activities,
including where appropriate in accordance with current Good Manufacturing
Practices and GLP (or similar standards) for the performance of laboratory
activities as are required by applicable law. For the avoidance of doubt, during
the period prior to Sangamo’s transfer of information and materials to Shire
pursuant to Subsection 5.2(b)(ii)(B) or 4.6(w)(A) with respect to a Research
Plan, Sangamo shall, and shall require its Affiliates and any Subcontractor to,
maintain such information and materials as required by law in connection with
any IND or CTA anticipated to be filed under such Research Plan.

 

18

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(c) As of the Effective Date, the only [***]. In the course of developing and
updating a Research Plan or conducting the Research Program, either Party may
propose [***] Sangamo shall reasonably consider [***]. Upon the Parties’ written
agreement that [***] and the relevant Research Plan(s) will be [***], if Sangamo
is developing a [***], or if the JSC is developing a Research Plan that [***],
Sangamo shall [***]. As used in this Subsection 3.4(c), “[***]” means a locus
(A) that is not [***], (B) to which [***], and (c) to which Sangamo has the
right [***].

(d) Sangamo will provide to Shire a copy of all substantive written
correspondence from any regulatory authority involving an IND/CTA regulatory
submission for a Shire ZF Product, notify Shire of all oral substantive
communications from any regulatory authority involving a regulatory submission
for a Shire ZF Product and provide Shire with an advance draft of each proposed
regulatory submission for a Shire ZF Product sufficiently in advance of
providing the submission to the regulatory authority (and no less than ten
(10) days in advance, where possible) to enable Shire to have a meaningful
opportunity to provide input on the content of such submission. To the extent
permitted by applicable laws and regulations, Sangamo shall permit Shire
to[***]. For the avoidance of doubt, IND/CTA regulatory submissions by Sangamo
respecting Shire ZF Products are subject to the oversight and approval of the
JSC.

(e) Sangamo shall [***] be the owner of any IND/CTA filing for a Shire ZF
Product. Following acceptance of the IND/CTA by a regulatory authority, Sangamo
shall [***].

(f) To facilitate the conduct of the Research Program, or otherwise pursuant to
Section 5.2(c), either Party may provide to the other Party certain biological
materials or chemical compounds owned by or licensed to the supplying Party for
use by the other Party (such materials or compounds and any progeny and
derivatives thereof, collectively, “Materials”). All such Materials shall remain
the sole property of the supplying Party, shall be used only in the fulfillment
of obligations or exercise of rights under this Agreement and solely under the
control of the receiving Party, shall not be used or delivered to or for the
benefit of any Third Party without the prior written consent of the supplying
Party, and shall not be used in research or testing involving human subjects,
unless expressly agreed. The Materials supplied under this Subsection 3.4(f) are
supplied “as is” and must be used with prudence and appropriate caution in any
experimental work, since not all of their characteristics may be known.

3.5 Subcontractors. Sangamo may engage any Subcontractor to perform any work
under the Research Program; provided that all such engagements and any contracts
related to such engagements are subject to prior approval by the JSC. Such
contracts shall include provisions, including intellectual property provisions,
adequate for Shire to enjoy the licenses granted hereunder as though Sangamo had
performed the contracted work. To facilitate approval by the JSC, Sangamo shall
identify each Subcontractor, the activities proposed to be performed by such
Subcontractor and the budget for such activities. The JSC in its discretion may
request a copy of the proposed contract with the Subcontractor prior to
approving such contract. Sangamo shall be responsible for the management of its
permitted Subcontractors. The engagement of any

 

19

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Subcontractor in compliance with this Section 3.5 shall not relieve Sangamo of
its obligations under this Agreement or any applicable Research Plan. Any
agreement with a permitted Subcontractor pertaining to the Research Program
shall be consistent with the provisions of this Agreement.

3.6 Funding of the Research Program.

(a) Budgeted costs. Shire shall pay all FTE costs and external costs incurred by
Sangamo and its Affiliates in the conduct of the Research Program, in accordance
with the budget set forth in each of the Research Plans. For the avoidance of
doubt, external costs will be passed through to Shire with no mark-up by
Sangamo. The JSC shall in good faith establish [***] budgets for each of the
Research Plans. The JSC in its sole discretion shall approve such [***] budgets.
Sangamo shall be deemed to agree to a budget unless within ten (10) days of
Sangamo receiving notification that the JSC has approved a budget, Sangamo
notifies Shire in writing that Sangamo disagrees with such budget. Such
notification shall include a Sangamo proposed budget, which Sangamo proposed
budget shall identify the activity and cost differences from the JSC approved
budget. If Sangamo is deemed to agree with a budget, then except as provided by
Subsection 3.6(e), variances from the budget shall be paid by Sangamo, unless
otherwise agreed to by the JSC.

(b) Budget changes. A change to a budget can be made only by the JSC. If Sangamo
reasonably anticipates that the costs of conducting, or having a Subcontractor
conduct, any activity set forth in a Research Plan will exceed the budgeted
amount therefor, Sangamo shall notify the JSC and request a change to the
budget. The JSC shall in good faith consider all such reasonable requests by
Sangamo to change a budget for a Research Plan. The JSC in its sole discretion
shall approve such reasonable requests to change the budget within thirty
(30) days of Sangamo’s request. Sangamo shall be deemed to agree to such a
change to the budget or such JSC decision not to approve Sangamo’s request to
change a budget unless within ten (10) days of Sangamo receiving notification
that the JSC has approved such change to the budget or decided not to approve
Sangamo’s request to change a budget, Sangamo notifies Shire in writing that
Sangamo disagrees with the budget change or decision. Such notification shall
include a Sangamo proposed budget change, which Sangamo proposed budget change
shall identify the activity and cost differences from the JSC approved budget
change or existing budget, if the JSC decided not to approve Sangamo’s request
to change the existing budget. If Sangamo is deemed to agree [***], then except
as provided by [***].

(c) Failure to agree. In the event Sangamo does not agree to a JSC approved
Research Plan budget, a JSC approved change to such budget or a JSC decision not
to approve Sangamo’s request to change a budget, then (i) Sangamo shall not be
obligated to conduct, or cause any Subcontractor to conduct, any activity under
a Research Plan that will not be fully reimbursed by Shire; and (ii) Shire shall
have the right to subcontract such activity to a Third Party; provided, that the
cost charged by such Third Party subcontractor for such activity does not exceed
[***] of the cost proposed by Sangamo for such activity and that Shire shall not
have any right, in connection with any such subcontract, to access Sangamo
Know-How relating to ZF Compound design (including optimization).

 

20

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) FTE rate. Shire shall pay Sangamo the rate for each FTE of [***] per year
(the “FTE Rate”) for the first [***] months of this Agreement. Beginning at
month [***], the FTE rate shall increase [***] annually.

(e) Invoices. Sangamo shall accrue and report its actual costs quarterly.
Sangamo shall provide an invoice within five (5) business days of the end of
each quarter, with sufficient detail reasonably acceptable to Shire, for the
activities performed during such quarter and external costs invoiced to Sangamo
during such quarter. The actual number of FTEs or external costs reported in the
invoice may vary by not more than [***] from the expected number based on each
budget for each Research Plan, provided that the actual number is consistent
with, and not more than [***] above, the overall budget for a particular
Research Plan. Subject to Section 3.6(b), Shire shall have no obligation to pay
Sangamo any amount that (i) is more than [***] above the budget for any Research
Plan in any quarter, and (ii) exceeds by [***] the overall budget under a
Research Plan.

(f) Annual budgets. No later than September 30 of each calendar year during the
Research Term (except for the last calendar year during the Research Term), the
JSC will prepare and approve a budget for each Research Plan under which
activities are anticipated to be conducted in the following calendar year.

3.7 Records.

(a) Research Records. Sangamo shall maintain, and cause its employees and
Subcontractors to maintain, records and laboratory notebooks in sufficient
detail and in a good scientific manner appropriate for (i) inclusion in filings
with regulatory authorities, and (ii) obtaining and maintaining intellectual
property rights and protections, including Patent Rights. Such records and
laboratory notebooks shall be complete and accurate in all material respects and
shall fully and properly reflect all work done, data and developments made, and
results achieved. Laboratory notebooks shall be signed, dated and witnessed on a
regular basis. During the Research Term Sangamo shall periodically, but not less
than [***], allow Shire to inspect and, to the extent necessary or useful for
such regulatory or intellectual property protection purposes, copy such records.

(b) JSC Reports. Sangamo shall keep the JSC informed of the progress of its
activities under each Research Plan, including a detailed written quarterly
report of its progress under each Research Plan.

(c) Expense Records. Sangamo shall maintain complete and accurate books, records
and accounts used for the determination of FTEs and external expenses incurred
in connection with the performance of its obligations under the Research
Program, in sufficient detail to confirm the accuracy of any payments required
under this Agreement, which books, records and accounts will be retained by
Sangamo for three (3) years after creation of the individual records, or longer
as is required by applicable law. Such books, records and accounts shall be kept
in accordance with U.S. GAAP and Sangamo’s then-current accounting procedures.
For the avoidance of doubt, if Sangamo’s then-current accounting procedures are
not US GAAP compliant, then Sangamo shall alter its accounting procedures such
that they are US GAAP compliant.

 

21

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

3.8 Shire Audit Rights.

(a) Upon fourteen (14) days advance written notice by Shire and not more than
once in each calendar year, Sangamo and its Affiliates shall permit an
independent certified public accounting firm of internationally recognized
standing, selected by Shire and reasonably acceptable to Sangamo, at Shire’s
expense, to have access during normal business hours to such of the records of
Sangamo and its respective Affiliates as may be reasonably necessary to verify
the accuracy of the invoices provided by Sangamo to Shire pursuant to Subsection
3.6(e) for any year ending not more than eighteen (18) months prior to the date
of such request. No year may be audited more than once, except for cause. The
accounting firm will enter a confidentiality agreement reasonably acceptable to
Sangamo governing the use and disclosure of Sangamo’s information disclosed to
such firm, and such firm shall disclose to Shire only whether the invoices are
correct or not and the specific details concerning any discrepancies, which
information shall be Confidential Information of Sangamo.

(b) Unless disputed by Shire or Sangamo in good faith, if such accounting firm
concludes that the amounts paid during the audited period were more or less than
the amounts actually due to Sangamo, Shire shall pay any additional amounts due,
and Sangamo will refund any amounts overpaid, in each case plus interest as set
forth in Section 9.13, within thirty (30) days after the date the written report
of the accounting firm so concluding is delivered to Sangamo and Shire. The fees
charged by such accounting firm shall be paid by Shire; provided, that if the
audit discloses that the amounts payable by Shire for such period have been
overpaid by more than [***], then, subject to Subsection 3.8(c), Sangamo shall
pay the reasonable fees and expenses charged by such accounting firm.

(c) In the event of a good faith dispute by Shire or Sangamo regarding the
result of an audit made pursuant to this Section 3.8, the Parties shall agree in
good faith on an alternative independent certified public accounting firm of
internationally recognized standing to perform a second audit. If such audit is
requested by Shire because Shire was found by the initial audit to have
underpaid and the second audit confirms that Shire underpaid, then Shire shall
bear all costs associated with the second audit. If such audit is requested by
Sangamo because Shire was found by the initial audit to have overpaid and the
second audit confirms that Shire overpaid, then Sangamo shall bear all costs
associated with the second audit. Notwithstanding the above, in the event that
the second audit confirms the findings of the first audit, the requesting Party
shall pay. No over or under payment indicated by the initial audit shall be
payable in the event of a dispute until the second audit is complete and such
second audit shall be binding on the Parties, with any under or over payment
determined thereby, plus interest as set forth in Section 9.13, being payable
within thirty (30) days after the date the written report of the accounting firm
so concluding is delivered to Sangamo and Shire.

(d) Shire shall treat all financial information disclosed by its accounting firm
pursuant to this Section 3.8 as Confidential Information of Sangamo for purposes
of Article 11 of this Agreement, and shall cause its accounting firm to do the
same.

3.9 Research Term.

(a) Extension of the Initial Research Term.

 

22

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

The Initial Research Term may be extended as follows:

(i) If the Parties agree, the Initial Research Term may be extended by two
(2) years, one or more times; and

(ii) If activity under a specific Research Plan for a Shire Target has been
initiated within four (4) years of the Effective Date, then Shire shall have the
right, at its option and in its sole discretion, to extend the Research Term for
a period of time sufficient to complete the pre-clinical activities contemplated
by the Research Plan.

(b) Re-establishment of the Research Term. If the Research Term has expired and
if Shire is pursuing clinical development or maintenance of Marketing Approval
of a first Shire ZF Product for a Shire Target, then, at Shire’s request and
expense, the Research Term may be re-established for a term as necessary for
Sangamo to provide such assistance to Shire as necessary for Shire to obtain or
maintain Marketing Approval (i) for such first Shire ZF Product for such Shire
Target or (ii) a second Shire ZF Product for such Shire Target if Shire fails to
gain Marketing Approval for such first Shire ZF Product, provided that Sangamo
has sufficient expertise and then available capacity to provide such assistance
or is capable of acquiring sufficient capacity through the use of Commercially
Reasonable Efforts. If Sangamo declines to provide such assistance on account of
such insufficient expertise or such incapability of acquiring sufficient
capacity, then at Shire’s option, Shire shall be allowed to obtain such
assistance from a Third Party subcontractor, in which case Sangamo shall grant
to such Third Party licenses under the Sangamo Licensed Technology to the extent
necessary to conduct the specific requested activities. By way of example and
not limitation, such assistance may involve conducting further pre-clinical
studies on the Shire ZF Product in clinical development or as a post-marketing
commitment, conducting studies on new formulations of the Shire ZF Product in
clinical development, or conducting full pre-clinical studies on a back-up Shire
ZF Product for the respective Shire Target.

3.10 Termination of a Shire Target.

(a) Right to Terminate-Shire Unilateral Termination. In addition to each Party’s
rights to terminate this Agreement under Article 14 and subject to Section 3.2,
at any time during the Research Term, any particular Shire Target may be
terminated and its respective Research Plan halted in its entirety upon ninety
(90) days prior written notice from Shire to Sangamo (a “Shire Unilateral Target
Termination”), provided that, for the first 24 months of this Agreement, Shire
may not terminate all Shire Targets. Such termination shall take effect at the
expiration of such ninety (90) day period. For the avoidance of doubt, Shire may
not terminate this Agreement in its entirety during the 24 month period after
the Effective Date.

(b) JSC Termination. During the Research Term, the JSC may unanimously agree at
any time to terminate a particular Shire Target and halt its respective Research
Plan in its entirety. Such termination shall take effect no later than ninety
(90) days from such unanimous decision. Any unanimous decision by the Parties to
discontinue a Research Plan prior to IND or CTA filing shall be deemed a
termination by the JSC subject to this Section 3.10.

 

23



--------------------------------------------------------------------------------

(c) Effects of Target Termination. Upon notice of a Shire Unilateral Target
Termination, or upon a unanimous JSC decision to terminate all activities under
a Research Plan for a Shire Target:

(i) Wind down costs. During such ninety (90) day notice period (in the case of a
Shire Unilateral Target Termination), or such ninety (90) day period following a
JSC unanimous decision to terminate a Shire Target, Sangamo shall wind down the
Research Plan for the Terminated Target, and Shire shall pay all FTE costs of
Sangamo for direct work [***] necessary for Sangamo to wind down such Research
Plan. Upon expiration of such ninety (90) day notice period (in the case of a
Shire Unilateral Target Termination), or such ninety (90) day period following a
JSC unanimous decision to terminate a Shire Target, [***], except as provided in
Subsection 3.10(c)(ii) below. Such reasonably necessary costs shall be invoiced
as provided in Subsection 3.6(e). Sangamo shall use [***] efforts to minimize
any costs incurred following receipt of the notice of termination by Shire or
decision to terminate by the JSC.

(ii) Non-cancelable costs. Shire shall pay any non-cancelable costs relating to
such Terminated Target to which Sangamo has committed after the Effective Date
prior to receiving such notice under Subsection 3.10(a) or such unanimous
decision under Subsection 3.10(b). Such non-cancelable costs shall be invoiced
as provided in Subsection 3.6(e). Sangamo shall use [***] efforts to minimize
any non-cancelable costs incurred upon receiving such notice under Subsection
3.10(a) or such unanimous decision under Subsection 3.10(b).

(iii) Target Removal from Pool. Such Terminated Target shall be removed from the
Shire Exclusive Target Pool and shall no longer be a Shire Target.

(iv) [***]. Within sixty (60) days of such notice or decision, to the extent
Sangamo elects, Shire shall [***] to Sangamo all [***] and [***] that (1) relate
to the Terminated Target and (2) were [***] to Shire from Sangamo.

(v) Other Shire Intellectual Property. Within [***] days of such notice or
decision, if Sangamo elects, the Parties shall negotiate in good faith and on
commercially reasonable terms with respect [***] (i) any or all [***] and
(ii) [***] that both (a) relate to the [***] (b) for which [***] have been
initiated under the Research Program, provided that such agreement shall
include, if the [***] Such negotiation shall take into consideration[***] and if
Sangamo has requested [***] to the extent applicable to the [***] In addition,
if Sangamo’s [***] Notwithstanding anything to the contrary in this Agreement,
if Shire or its Affiliates is [***] then Shire shall not be required to [***]
provided that Shire agrees[***] By way of example, if Shire [***] In addition,
for the avoidance of doubt, Sangamo shall not have the right to[***] under
clause (ii) above will include [***] in clause (ii) above that exists as of the
[***] In the event that the Parties are unable to agree upon commercially
reasonable terms within [***] then the Parties shall submit the determination of
commercially reasonable terms to an independent arbitrator agreed upon by
Parties who has significant relevant experience in the licensing of
pharmaceutical products. If the Parties do not agree on an arbitrator within
[***] then either Party may request that JAMS appoint an arbitrator with such
experience on behalf of the Parties in accordance with JAMS’ Comprehensive
Arbitration Rules & Procedures then in effect, except that the Parties expressly
agree that [***] The date on which such arbitrator is

 

24

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

selected or appointed will be the “Section 3.10 Arbitration Commencement Date”.
The arbitration shall be conducted under the JAMS Rules, to the extent
consistent with this Subsection 3.10(c)(v). Within [***] after the Section 3.10
Arbitration Commencement Date, each Party will [***] provided that unless the
Parties agree otherwise in writing in advance[***] Within[***] after receipt of
the other Party’s [***] each Party may submit to the arbitrator (with a copy to
the other Party)[***] Within [***] after the Section 3.10 Arbitration
Commencement Date, the arbitrator will[***] provided that, for the avoidance of
doubt, in no circumstance will Shire be obligated to[***] except for those [***]
The decision of the arbitrator shall be final and unappealable. Within thirty
(30) days of receiving the arbitrator’s decision, Sangamo shall notify Shire of
its acceptance or rejection of the selected Section 3.10 Proposal, which
election shall be in Sangamo’s sole discretion. [***] The arbitrator’s fees and
expenses will be [***] The effects of termination set forth in Subsections
14.5(a)(i), (iv), (vi), (vii) and (viii) shall apply to such Terminated Target,
to the extent applicable.

 

  4 JOINT STEERING COMMITTEE

4.1 Composition. The JSC shall be formed as soon as practicable, but no later
than 30 days following the Effective Date of this Agreement. The JSC shall be
comprised of an equal number of representatives from each Party, initially four
(4). A representative from each Party who is a specialist with respect to
intellectual property matters shall attend JSC meetings when appropriate as an
ad hoc, non-voting member in addition to the regular voting membership of the
JSC. If mutually agreed by all JSC members on a case-by-case basis, the JSC may
invite other non-members to participate in the discussions and meetings of the
JSC, provided that such participants shall have no voting authority at the JSC.
Each Party shall notify the other Party in writing of its initial
representatives to the JSC within ten business days after the Effective Date,
and may substitute one or more representatives from time-to-time effective upon
written notice to the other Party. [***], and in such capacity, he/she shall be
responsible for setting the agenda for meetings of the JSC, with input from the
other members, and for conducting the meetings of the JSC.

4.2 Responsibilities.

(i) Oversight. The JSC shall be responsible for oversight of the Research
Program during the Research Term, including the Research Plans, pre-clinical
work, and IND/CTA submissions for each Shire Target. Any amendments or
modifications to the Research Plans shall require the approval of the JSC and
shall be subject to the applicable terms of this Agreement, and the JSC shall be
required to formally document updates to the Research Plans on a quarterly basis
as part of the agreed upon and accepted minutes of the quarterly meetings of the
JSC. The JSC shall manage the technology transfer of Know-How from Sangamo to
Shire that is set forth in a Research Plan or that otherwise is necessary for
Shire to practice the licenses granted under this Agreement, except that Sangamo
shall have no obligation to transfer Know-How concerning the design of ZF
Compounds. In addition to the foregoing general responsibilities, the JSC shall
in particular: (a) establish and approve budgets and timelines in the Research
Plans, (b) manage the overall strategy for the research and development of
potential Shire ZF Products under the Research Plans, (c) determine the
development and staging of lead and back-up Shire ZF Compounds and Shire ZF
Products, (d) determine whether criteria set forth in a Research Plan with
respect to a Shire Target and/or

 

25

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

potential Shire ZF Products have been met, (e) make decisions on whether and how
to continue activities under a particular Research Plan at each decision point
set forth in such Research Plan based on the then-available data and results and
consistent with the criteria set forth in such Research Plan, including with
respect to whether to terminate the Research Plan for a particular Shire Target,
(f) approve any Subcontractors (and, if requested by Shire, contracts with
Subcontractors) proposed by Sangamo and the budgets therefor, (g) oversee the
preparation of the [***], subject to decision-making authority as set forth in
Subsection 10.2(a) (which authority shall not be subject to Shire’s final
decision-making authority under Section 4.4), and (h) review and approve the
draft IND or CTA for each Shire ZF Product. The JSC will have solely the powers
assigned to it in this Article 4 and elsewhere in this Agreement, and will not
have any power to amend, modify, or waive compliance with this Agreement. For
clarity, Sangamo, and not the JSC, will be responsible for decisions with
respect to the day-to-day implementation of each Research Plan, unless [***] to
Shire. The JSC, in its discretion, may establish subcommittees to assist the JSC
in carrying out the responsibilities of the JSC.

(ii) Manufacture. The JSC shall oversee the manufacture of Shire ZF Products and
components thereof according to the Research Plans during the Research Term; if
Sangamo is responsible for performing such manufacture or engaging a
Subcontractor to do so, then such manufacture shall be performed pursuant to the
Research Plan and Shire shall reimburse Sangamo with respect thereto in
accordance with Section 3.6. For each Research Plan, the JSC shall at a minimum:
establish the amount to be manufactured and maintained by Sangamo; review the
manufacture of (and supply chain for) each Shire ZF Product to identify
potential risks and where necessary, implement through the Research Plan risk
management strategies; analyze and review technical and quality control issues
for each Shire ZF Product; review and approve any manufacturing agreements with
Third Parties pursuant to which Shire ZF Products are manufactured; review and
approve all manufacturing specifications for Shire ZF Products including release
specifications; and manage the transfer of manufacturing capability for Shire ZF
Products from Sangamo to Shire pursuant to the Research Plan in a manner to
permit Shire to undertake its clinical development activity without delay. For
the avoidance of doubt, Shire has the sole authority respecting the manufacture
of clinical supplies of Shire ZF Products for which Sangamo files an IND/CTA.

(iii) General. Sangamo shall update Schedule 1.57 as necessary, but in no event
less than[***] Sangamo shall[***] The JSC shall conduct its responsibilities
hereunder in good faith and with reasonable care and diligence.

4.3 Meetings.

(a) The JSC shall meet in person or by teleconference not less than once per
calendar quarter during the Research Term. Subject to the preceding sentence,
the JSC shall meet on such dates and at such times and places as agreed to by
the members of the JSC. Meetings of the JSC shall be alternately hosted by the
Parties, with the host determining whether the meeting will be in person or by
teleconference; provided, that at least one meeting hosted by each Party in each
calendar year shall be in person. Shire shall host the first meeting of the JSC
at a mutually agreeable time and place no later than 60 days from the Effective
Date of this Agreement. Each Party shall be responsible for all its own expenses
relating to attendance at or participation in JSC meetings.

 

26

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Within 10 days following each JSC meeting, the Party hosting the meeting
shall cause to be prepared and will provide to the other Party a draft of
reasonably detailed written minutes describing all matters reviewed or
considered by the JSC and all determinations made and actions taken by the JSC
and a summary of the reasons therefor stated by the members at the meeting.
Discussions relating to amendments to the Research Program shall be included in
the minutes. The minutes of any meeting of the JSC must be finalized by approval
of the members of the JSC within 15 days of the meeting. The final minutes shall
include the relevant executed amendments to the Research Plans reflecting the
discussed and approved changes. The minutes and the drafts of any minutes shall
be the Confidential Information of both Parties.

4.4 Actions. Each Party shall be entitled to cast one vote on matters before the
JSC. For the transaction of business, a quorum consisting of not less than one
representative of each Party must be present at a meeting. Decisions of the JSC
shall be made by unanimous approval, provided that a quorum is present. If the
JSC is unable to reach agreement with respect to any decision within the scope
of its authority, the Chief Executive Officer of Sangamo (or his/her nominee)
and a Senior Vice President of Shire (or his/her nominee) will meet promptly to
attempt to resolve the dispute by good faith negotiations. If these individuals
are unable to resolve the dispute within [***] of the request for such meeting,
then Shire shall[***] provided that such [***] For the avoidance of doubt, Shire
shall not [***]. The Parties expressly understand and agree that the[***] will
not authorize Shire to [***].

4.5 Term. The term of the JSC shall commence on the Effective Date and continue
in effect until the expiration or earlier termination of the Research Term.
Thereafter, Shire will provide annually to Sangamo a written summary of, or the
Parties will meet annually to share information regarding, Shire’s development
and commercialization of Shire ZF Products. For the avoidance of doubt, the term
of the JSC shall be re-established for any period during which the Research Term
is re-established according to Subsection 3.9(b).

4.6 Change of Control. In the event of a Change of Control of Sangamo during the
Research Term, within thirty (30) days of such Change of Control, the Parties
shall meet to discuss Shire’s concerns, if any, regarding the effect of such
Change of Control. If Shire determines, in good faith and in its sole
discretion, that [***] then Shire may, [***] do the following:

(i) For any Research Plan where an [***] or, if a potential [***] or, if
applicable, such [***] (ii) For any Research Plan where either an [***] or, if a
[***] Shire may (1) maintain the [***] or, if applicable, such [***] In the
event Shire assumes all remaining activities of the Research Program with
respect to a particular Research Plan according to this Section 4.6, then
(v) Sangamo shall promptly[***] that (1) is necessary for the completion of such
Research Plan with respect to [***] and shall [***] that are necessary for such
completion of such Research Plan, to the extent such [***] in each case solely
to complete such Research Plan with respect to the applicable products, or
(2) is necessary for Shire to practice the licenses granted under Subsection
7.1(a) with respect to the Shire Target which is the subject of such Research
Plan; (w) Sangamo shall (A) [***] (if any) in Sangamo’s possession and control
that are required by law or regulation to be maintained [***] (B) for any [***]
described in clause (A) but that are in Sangamo’s control and in the possession
of a Third Party service provider, [***] provided that Shire

 

27

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

[***] and (C) provide [***] that are related to such [***] and used or generated
in conducting activities under the applicable Research Plan but are not
addressed in clause (A) or (B), which information and materials Sangamo shall
maintain for [***] years following Shire’s assumption of such Research Plan and
shall not thereafter destroy without providing Shire notice and the opportunity
to access such information and materials, and (x) Sangamo shall promptly [***]
solely relating to the Research Plans being assumed by Shire, such that Shire
may continue, to the extent possible without interruption, the activities under
such Research Plans and Shire’s clinical development activities; provided that
[***] but is otherwise necessary for Shire to [***] then Sangamo shall use [***]
so long as Shire [***] prior to the applicable due date [***] (y) Sangamo shall
provide, [***] to the extent that Sangamo has the [***] and then available [***]
and (z) Shire shall provide [***] to Sangamo a report of its progress under the
Research Program. Solely in the event Shire assumes remaining activities under a
Research Plan under which Sangamo is [***].

 

  5 CLINICAL DEVELOPMENT AND COMMERCIALIZATION

5.1 Shire Responsibilities.

During the Term:

(a) Subject to Subsections 5.1(b) and 5.4(a), Shire shall be solely responsible
for and have sole discretion over (i) the planning and conduct of, and expenses
associated with, clinical trials of Shire ZF Products; (ii) all regulatory
filings and interactions with regulatory agencies with respect to such Shire ZF
Products, except those filings and interactions in connection with any IND/CTA
under a Research Plan; (iii) the selection of the countries in which Shire will
pursue and maintain Marketing Approvals for such Shire ZF Products and expenses
related to obtaining and maintaining such Marketing Approvals; and
(iv) commercialization of such Shire ZF Products in the Territory and expenses
associated with the commercialization of such Shire ZF Products.

(b) For each Shire Target for which Sangamo has filed an IND or CTA for a Shire
ZF Product directed to such Shire Target, or for which Shire has assumed the
applicable Research Plan pursuant to Section 4.6, Shire shall use Commercially
Reasonable Efforts to obtain Marketing Approval for at least one therapeutic
Shire ZF Product directed to such Shire Target in each of the United States and
at least one Major European Country. For the avoidance of doubt, if [***] Shire
may [***].

(c) In the event that a Shire Target for which Sangamo has filed or intends to
file an IND, CTA, or other foreign equivalent qualifies for an orphan drug
designation, that designation will be in the name of Shire or one of its
Affiliates.

5.2 Sangamo Responsibilities.

During the Term:

(a) In order to permit Shire to conduct clinical trials without substantial
delay, at the direction of the JSC and at least 60 days prior to filing an
IND/CTA for a Shire ZF Product

 

28

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(or in the event Shire assumes all remaining activities of a Research Plan in
accordance with Section 4.6), Sangamo will complete the transfer to Shire, in
accordance with the Research Plan but subject to Subsection 3.6(c), or otherwise
as determined by the JSC and subject to Shire’s reimbursement of Sangamo’s [***]
FTE costs and [***] external costs to conduct such transfer, of all Sangamo
Know-How (including synthesis protocols and documentation) necessary for Shire
to manufacture clinical supplies of such Shire ZF Product according to the
specifications and manufacturing techniques then in use by Sangamo for such
Shire ZF Product. Sangamo will provide such technical assistance to Shire as
necessary to complete the transfer of such Sangamo Know-How in accordance with
the Research Plan, subject to Subsection 3.6(c), or otherwise as determined by
the JSC and subject to Shire’s reimbursement of Sangamo’s [***] FTE costs and
[***] external costs of such technical assistance. In addition, no later than
the date on which Sangamo files an IND/CTA for a Shire ZF Product (or in the
event Shire assumes all remaining activities of a Research Plan in accordance
with Section 4.6), (i) Sangamo will supply to Shire any then-existing supplies
of such Shire ZF Product manufactured by or on behalf of Sangamo (except to the
extent that any such supplies need to be retained by Sangamo or its
manufacturer, consistent with the requirements of regulatory authorities or
otherwise as required by law), and (ii) to the extent any manufacturing
contracts between Sangamo and a Third Party contract manufacturer are specific
to such Shire ZF Product, Sangamo will, if permitted under the terms of the
contract, assign such contract to Shire.

(b) After filing and acceptance of an IND/CTA for a Shire ZF Product and upon
payment of the development milestone under Section 9.3 for “First acceptance of
either an IND or a CTA submission by the applicable regulatory agency”,
(i) Shire shall assume sole control, subject to Subsections 5.1(b) and 5.4(a),
for all development, regulatory, manufacturing and commercialization activities
for such Shire ZF Product, and JSC oversight shall cease for that Shire ZF
Product and, in Shire’s discretion, its related Shire Target, and (ii) Sangamo
shall (A) promptly assign to Shire such IND/CTA, (B) promptly transfer to Shire
all information and materials in Sangamo’s possession and control that are
required by law or regulation to be maintained by the holder of such IND/CTA,
(C) for any information and materials of the type otherwise described in clause
(B) but that are in Sangamo’s control and in the possession of a Third Party
service provider, either assign to Shire such contract (which contract Shire
shall assume), to the extent assignable, and if not assignable (either by its
terms or because it does not relate solely to such Shire ZF Product), provide
access to such information and materials to Shire, provided that Shire bears all
costs for maintenance of and access to such information and materials,
(D) provide Shire access, to the extent reasonably requested by Shire and
necessary or useful for Shire to pursue the clinical development and Marketing
Approval of (or the maintenance of Marketing Approval of) such Shire ZF Product,
to any information and materials in Sangamo’s control that are related to such
Shire ZF Product and used or generated in conducting activities under the
applicable Research Plan but are not addressed in clause (B) or (C), which
information and materials Sangamo shall maintain for two (2) years following
assignment of the IND/CTA to Shire and shall not thereafter destroy without
providing Shire notice and the opportunity to access such information and
materials, and (E) provide, at Shire’s expense, such technical assistance as
Shire may reasonably request to assist Shire in the clinical development,
Marketing Approval and commercialization of such Shire ZF Product during the
Royalty Period for such Shire ZF Product, to the extent that Sangamo has the
relevant expertise and then available capacity by functional group or is capable
of acquiring sufficient capacity through the use of Commercially Reasonable
Efforts.

 

29

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(c) If, after completion of activities under a Research Plan for a Shire Target,
Shire desires to (i) change one or more Shire ZF Compounds in the Shire Target
Specific Product directed to such Shire Target or (ii) change one or more [***]
in the [***] directed to such Shire Target, as applicable, Shire shall notify
Sangamo in writing, identifying the proposed change; provided that (A) any such
change to a Shire ZF Compound shall not change the Shire Target to which such
Shire ZF Compound Specifically Binds and shall not cause such Shire ZF Compound
to Specifically Bind any other Target or chromosomal location other than the
Shire Target, (B) any such change to a [***] shall not result in a ZF Compound
that is identical in amino acid sequence to a ZF Compound that Sangamo or its
Affiliates or Third Party licensees or collaborators is pursuing or to which
Sangamo or its Affiliate has granted or intends to grant, pursuant to a
then-existing bona fide written document (including a term sheet or letter of
intent), exclusive or non-exclusive rights to a Third Party (each such ZF
Compound, an “Excluded Compound”), and (C) any such change to a [***], if it
changes the [***] to which such [***] Specifically Binds, shall cause such ZF
Compound to Specifically Bind to a different locus that is also a [***]. If such
notice includes a proposed change to a [***], then Sangamo shall notify Shire,
within fifteen (15) days after receipt of such notice from Shire, if such
modified ZF Compound is identical in amino acid sequence to an Excluded
Compound, in which case, Shire shall not research, develop or commercialize such
modified ZF Compound. If, in the case of a [***], the modified ZF Compound is
not identical in amino acid sequence to an Excluded Compound, and for all Shire
ZF Compounds and [***], in each case if such change complies with the rules set
forth above, Sangamo shall notify Shire, within such fifteen (15)-day period,
whether (i) Sangamo would conduct the necessary development activities, in which
case Sangamo shall use commercially reasonable efforts to develop the modified
ZF Compound, at Shire’s expense, pursuant to a Research Plan or (ii) Sangamo
declines to conduct the necessary development activities, in which case Shire
has the right to conduct such activities; provided that in no event shall
Sangamo be obligated to disclose to Shire any Know-How related to the design of
ZF Compounds. Upon successful development of the modified ZF Compound by Sangamo
or Shire, the modified ZF Compound shall be deemed a Shire ZF Compound or [***],
as applicable.

5.3 Clinical Development.

(a) Upon the filing and acceptance of an IND/CTA for a particular Shire ZF
Product, Shire shall, itself or through its Sublicensees hereunder, or any
Affiliates of any of the foregoing, or Third Parties, complete clinical
development activities and seek Marketing Approval for such Shire ZF Product in
accordance with a Clinical Development Plan for such Shire ZF Product, subject
to Subsection 5.1(b). Each Clinical Development Plan will be developed, and
amended from time to time, by Shire. Each Clinical Development Plan, including
each such amendment, will be presented in the form of a written summary provided
to Sangamo that includes sufficient detail for Sangamo to understand the
activities planned by Shire and Shire’s anticipated timelines for performing
such activities.

(b)Shire shall provide Sangamo with prompt written notice of Shire’s decision to
change the Donor Nucleic Acid in any Shire ZF Product, such notice to include
the nucleic acid sequence of the new Donor Nucleic Acid.

 

30

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(c) Shire shall keep Sangamo informed about the status of Shire’s clinical
development activity by providing, in a timely manner, a copy of the clinical
study report synopsis for each clinical trial arising out of such activity.
Shire will use reasonable efforts to keep Sangamo informed as to material
developments in clinical trials, prior to issuing press releases about such
developments.

(d) [***] prior to the first IND filing respecting [***] the Parties agree to
meet to negotiate and draft a [***] as it stands at the time of such [***].

5.4 Commercialization.

(a) Shire and its Affiliates, as appropriate, shall use Commercially Reasonable
Efforts to commercialize each Shire ZF Product in each country for which
Marketing Approval of such Shire ZF Product is obtained.

(b) In performing its marketing and promotion activities in respect of Shire ZF
Products, Shire and its Affiliates shall comply with all applicable laws,
regulations and guidelines concerning such promotional activities.

 

  6 SUPPLY AND MANUFACTURE

6.1 Shire’s Exclusive Right to Manufacture. Except as permitted under this
Agreement for Sangamo to meet its obligations under this Agreement, Shire shall
have the exclusive right in the Territory to manufacture Shire ZF Compounds and
Shire ZF Products for use in the applicable Field, either directly or through
one or more Affiliates or Third Parties selected by Shire in its sole
discretion.

6.2 Requirements regarding Supply and Manufacture. Each of the Parties agrees
that all supply and manufacture of Shire ZF Compound and Shire ZF Product, as
the case may be, pursuant to this Agreement, whether by a Party or a Third
Party, shall comply with all applicable legal and regulatory requirements,
including applicable good manufacturing practices.

 

  7 GRANT OF LICENSES

7.1 Grants by Sangamo

(a) License Grant. Subject to the terms and conditions of this Agreement,
Sangamo hereby grants to Shire an exclusive, royalty-bearing license, with the
right to sublicense as provided in Subsection 7.1(b), under the Sangamo Licensed
Technology, (i) to make, have made, use, and import Shire ZF Compounds and [***]
in the Territory solely for the purpose of developing and commercializing Shire
ZF Products pursuant to the license granted in Subsection 7.1(a)(ii), and
(ii) to make, have made, use, develop, sell, offer for sale, and import Shire ZF
Products in the applicable Field in the Territory.

(b) Sublicenses.

(i) Affiliates. Subject to the terms and conditions of this Agreement, Shire may
grant to one or more of its Affiliates a sublicense under the rights granted to
Shire

 

31

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

under Subsection 7.1(a). Such sublicense may be in whole or in part of the
rights granted to Shire under Subsection 7.1(a) and may be on a country by
country basis. Shire shall remain responsible for the performance of such
Affiliates under such rights to the same extent as if such activities were
conducted by Shire, and shall remain responsible for any payments due hereunder
with respect to activities of such Affiliates.

(ii) Third Parties. Subject to the terms and conditions of this Agreement, Shire
may also grant, through one or more tiers, to Third Parties a sublicense under
the rights granted to Shire under Subsection 7.1(a). Such sublicense may be in
whole or in part of the rights granted to Shire under Subsection 7.1(a) and may
be on a country by country basis. Shire shall remain responsible for any
payments due hereunder with respect to activities of the Sublicensee. In the
event of termination of this Agreement by Sangamo pursuant to Section 14.2 or
14.3, any permitted sublicense under this Subsection 7.1(b)(ii) shall, at the
Sublicensee’s option, survive such termination, provided that the Sublicensee is
not in material breach of any of its obligations under such sublicense. In the
event of termination of this Agreement by Shire pursuant to Section 14.4, any
permitted sublicense under this Subsection 7.1(b)(ii) shall, at the
Sublicensee’s option and with Sangamo’s prior written consent, not to be
unreasonably withheld, conditioned, or delayed, survive such termination,
provided that the Sublicensee is not in material breach of any of its
obligations under such sublicense. In order to effect this provision, at the
request of the Sublicensee and, if applicable, with consent of Sangamo pursuant
to the preceding sentence, Sangamo shall enter into a direct license with the
Sublicensee on substantially the same terms as the sublicense, provided that
Sangamo shall not be required to undertake obligations in addition to those
required by this Agreement, and that Sangamo’s rights under such direct license
shall be consistent with its rights under this Agreement, taking into account
the scope of the license granted under such direct license.

(iii) Notice. With respect to any sublicense agreement that includes a
sublicense under a Third Party License that requires Sangamo to provide the
applicable Third Party licensor a copy of any sublicense agreement or a summary
of the terms of such sublicense agreement, Shire shall provide Sangamo with such
copy or summary within fifteen (15) days of the execution of such sublicense
agreement. Any such copy or summary shall be treated by Sangamo as Shire’s
Confidential Information.

(iv) Requirements. Each agreement in which Shire grants a sublicense under the
license granted in Subsection 7.1(a) shall be subject to (i) the applicable
terms and conditions of this Agreement and (ii) the applicable terms and
conditions set forth in Schedule 7.6B of any Third Party Licenses sublicensed to
the Sublicensee, and shall expressly include the terms set forth in Schedule
7.1(b)(iv) respecting each Third Party License sublicensed to the Sublicensee.

(v) Direct Sublicense from Sangamo. If Shire cannot grant further sublicenses
under a particular Third Party License, then at Shire’s request in conjunction
with Shire’s granting of a sublicense to a Sublicensee under this Subsection
7.1(b), subject to Subsection 7.1(b)(vi), Sangamo shall grant a sublicense under
such Third Party License to such Sublicensee on terms that are consistent with
the Third Party License, the sublicense granted by Shire to such Sublicensee and
the terms of this Agreement.

 

32



--------------------------------------------------------------------------------

(vi) Payments under Third Party Licenses. Notwithstanding anything in
Section 10.4 to the contrary, Shire shall be solely responsible for paying any
sublicense issuance and sublicense maintenance fees owed to Third Parties
pursuant to Third Party Licenses on account of the grant of a sublicense by
Shire or its Sublicensees or by Sangamo pursuant to Subsection 7.1(b)(v), which
fees are set forth in Schedule 7.1(b)(vi).

7.2 Grant by Shire. Subject to the terms and conditions of this Agreement, Shire
hereby grants to Sangamo a royalty-free, non-exclusive license, with the right
to grant sublicenses only to permitted Subcontractors under Section 3.5, under
all Shire Patent Rights and other intellectual property rights Controlled by
Shire and its Affiliates as of the Effective Date or that come into the Control
of Shire and its Affiliates during the Research Term solely as necessary to
perform the activities to be performed by or on behalf of Sangamo under the
Research Program during the Research Term.

7.3 Exclusivity. During the Term, Sangamo shall not work independently of this
Agreement for itself or any Affiliate or Third Party (including the grant of any
license to any Third Party) with respect to the discovery or research of any
product that is intended to be used clinically or diagnostically to (1) [***] or
(2) [***]other than through the [***]. During the Term, Sangamo shall not work
independently of this Agreement for itself or any Affiliate or Third Party
(including the grant of any license to any Third Party) with respect to the
development or commercialization, for therapeutic or diagnostic purposes, of
(a) any product that can be used clinically or diagnostically to (1) [***], or
(2) [***] other than through the [***], (b) any Shire ZF Product, (c) any ZF
Compound that Specifically Binds a Shire Target, or (d) any [***]. [***] in each
case (i), (ii) and (iii) unless and until such [***]. For the avoidance of doubt
and not by way of limitation, during the Term, Sangamo shall not work
independently of this Agreement for itself or any Affiliate or Third Party
(including the grant of any license to any Third Party) on any therapeutic
product containing a ZF Compound or process employing a ZF Compound that
(i) with respect to either the Factor VII gene and Factor X gene, for so long as
each such gene is a Shire Target and not a Terminated Target, provides a
functional copy of such gene, or (ii) with respect to any other Shire Target,
corrects expression of such defective Shire Target or provides a functional copy
of the protein encoded by the non-defective version of such Shire Target.
Sangamo’s obligations under this Section 7.3 shall terminate with respect to a
Target when it ceases to be a Shire Target and becomes a Terminated Target.
Shire acknowledges that Sangamo, prior to the Effective Date, entered into
agreements pursuant to which it granted licenses to Third Parties with respect
to research and agricultural uses of ZF Compounds and that such licenses are not
prohibited by this Section 7.3. If Sangamo acquires a Third Party that is, prior
to such acquisition, researching, developing or commercializing a product or
service described in the first two sentences of this Section 7.3, Sangamo
(i) [***] (ii) shall not [***] (iii) shall not [***] and (iv) shall [***] the
obligations of Sangamo under this Section 7.3 shall not apply to any product or
service that (1)[***].

Sangamo shall notify Shire promptly if it decides to [***] or if it is contacted
by a Third Party to[***] in each case with respect to a [***] provided, however,
that Sangamo shall not [***] Upon Shire’s request within [***] days after such
notice, the Parties will negotiate in good faith for up to sixty (60) days (the
“Negotiation Period”) regarding the terms under which Sangamo [***] Sangamo may
engage in [***].

 

33

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

7.4 No Implied Rights. Except as expressly provided in this Agreement, neither
Party shall be deemed by estoppel, implication or otherwise to have granted the
other Party any license or other right with respect to any intellectual property
of such Party.

7.5 Negative Covenant. Each Party covenants that it will not knowingly use or
practice any of the other Party’s intellectual property rights licensed to it
under this Article 7 except for the purposes expressly permitted in the
applicable license grant.

7.6 Third Party Licenses. The licenses granted to Shire in Subsection 7.1(a)
include sublicenses under Sangamo Licensed Technology licensed to Sangamo
pursuant to Third Party Licenses, which sublicenses are subject to the terms set
forth on Schedule 7.6A, which terms Shire hereby acknowledges. Schedule 7.6B
sets forth those obligations under the Third Party License that are obligations
of Shire under this Agreement. Shire hereby agrees to be bound by the terms set
forth in Schedule 7.6B.

 

  8 REPRESENTATIONS AND WARRANTIES

8.1 Mutual Representations. Each Party represents and warrants to the other
Party as follows as of the Effective Date:

(a) Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

(b) Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, (ii) has the requisite resources and
expertise to perform its obligations hereunder, and (iii) has taken all
requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder. This Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.

(c) Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other persons or entities required to be obtained
by such Party in connection with the execution and delivery of this Agreement
have been obtained.

(d) No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder: (i) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
governmental bodies, (ii) do not conflict with, or constitute a breach or
default under, any contractual obligation of such Party, and (iii) do not
conflict with or result in a breach of any provision of the organizational
documents of such Party.

8.2 Additional Sangamo Representations. Sangamo further represents and warrants
to Shire as of the Effective Date as follows:

(a) No Conflicts. Sangamo has not granted, and will not grant during the Term,
any rights that are inconsistent with the rights granted to Shire herein.
Neither Sangamo nor its Affiliates has entered into any agreement, arrangement
or understanding with any Third Party that is inconsistent with the provisions
of this Agreement. Sangamo has the right to grant the licenses granted in
Subsection 7.1(a).

 

34



--------------------------------------------------------------------------------

(b) Litigation. Except as set forth in Schedule 8.2(b), there are no actions,
suits, proceedings or investigations pending or, to its knowledge, threatened
against Sangamo before any court, government or regulatory body, agency,
commission, official or any arbitrator that is reasonably expected to have an
adverse effect on Sangamo’s ability to consummate the transactions contemplated
hereby.

(c) Sangamo Intellectual Property. Schedule 1.57 is an accurate listing by
owner, inventor(s), serial number, filing date, country, and status of all of
the Sangamo Patent Rights. Except as set forth in Schedule 8.2(c), Sangamo owns,
is the licensee in good standing of, or Controls all Sangamo Licensed
Technology. Except as set forth in Schedule 8.2(c), (i) there is no fact or
circumstance known to Sangamo that would cause Sangamo to reasonably conclude
that any of the issued patents in the Sangamo Patent Rights is invalid or
unenforceable, (ii) the inventorship of each Sangamo Patent Right owned by
Sangamo and, to Sangamo’s knowledge, of each Sangamo Patent Right licensed to
Sangamo, is properly identified on each patent, (iii) all official fees,
maintenance fees and annuities for the Sangamo Patent Rights owned by Sangamo
and, to Sangamo’s knowledge, for the Sangamo Patent Rights licensed to Sangamo,
have been paid and all administrative procedures with governmental agencies have
been completed for the Sangamo Patent Rights owned by Sangamo and, to Sangamo’s
knowledge, for the Sangamo Patent Rights licensed to Sangamo, such that the
Sangamo Patent Rights owned by Sangamo and, to Sangamo’s knowledge, the Sangamo
Patent Rights licensed to Sangamo are subsisting and in good standing,
(iv) Sangamo, including its employees and agents, has complied with its U.S. PTO
duty of disclosure respecting the prosecution of all of the Sangamo Patent
Rights, and, to Sangamo’s knowledge, the licensors of the Existing Third Party
Licenses, including their employees and agents, have complied with the U.S. PTO
duty of disclosure respecting the prosecution of the applicable Sangamo Patent
Rights, (v) none of the Sangamo Patent Rights owned by Sangamo, and to Sangamo’s
knowledge none of the Sangamo Patent Rights licensed to Sangamo, is currently
involved in any interference, reissue, re-examination, cancellation or
opposition proceeding and neither Sangamo, nor any of its Affiliates, has
received any written notice from any person of such actual or threatened
proceeding, (vi) Sangamo has not done or omitted to do anything which may cause
Sangamo Patent Rights in existence as of the Effective Date to lapse
prematurely, (vii) Sangamo has not received notice that any of the Sangamo
Patent Rights is the subject of a compulsory licence, and (viii) Sangamo has
disclosed to Shire all information of which it is aware or which is in its
possession or control that is material to the novelty or validity of the Sangamo
Patent Rights in existence as of the Effective Date and any challenges thereto.

(d) Third Party Intellectual Property. Sangamo is not aware of, or,
alternatively, has described in Schedule 8.2(d), any Patent Rights or other
intellectual property rights of any Third Party that could materially adversely
affect Sangamo’s ability to consummate the transactions contemplated hereby with
respect to (1) the experiments contemplated in the Research Plans set forth in
Schedule 3.3, (2) the zinc finger protein technology platform, (3) zinc finger
proteins targeted to an Initial Target, [***], or the native locus of [***],
(4) Donor Nucleic Acids encoding a protein encoded by an Initial Target or by
the [***] (5) [***] for zinc finger nucleases, and (6) [***] for zinc finger
proteins (collectively, the “Initial Subject Matter”). To

 

35

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Sangamo’s knowledge, except as identified in Schedule 8.2(d), (i) the exercise
of Shire’s rights granted under and contemplated by this Agreement with respect
to the Initial Subject Matter will not infringe or conflict with any Third Party
intellectual property rights and will not result in any obligation by Shire to
any Third Party, and (ii) there are no pending Third Party patent applications
which, if issued with the currently pending or published claims, would
materially adversely affect the right of Shire to practice the Sangamo Licensed
Technology as contemplated by this Agreement with respect to the Initial Subject
Matter. Sangamo has disclosed to Shire all information of which it is aware or
which is in its possession or control that is material to evaluating any Third
Party intellectual property rights which might be an obstacle to Shire’s
commercialization of the Sangamo Licensed Technology to the extent related to
the Initial Subject Matter. Sangamo agrees to immediately notify Shire in
writing in the event that Sangamo becomes aware of any patent, trade secret or
other right of the nature referred to in this Subsection 8.2(d). For the
avoidance of doubt, a disclosure of any item or other matter in Schedule 8.2(d)
is not an admission or indication that such item or other matter is required to
be disclosed, or an admission of any current or potential obligation or
liability to any Third Party or of any actual or potential breach or violation
of any law or regulation.

(e) Third Party Infringement. So far as Sangamo is aware, except as set forth in
Schedule 8.2(e), no Third Party is infringing or has infringed any of the
Sangamo Patent Rights or has misappropriated any of the Sangamo Know-How.

(f) Existing Third Party Licenses. The Existing Third Party Licenses are in full
force and effect as modified or amended prior to the Effective Date. Neither
Sangamo nor, to Sangamo’s knowledge, any Third Party licensor is in default with
respect to a material obligation under, and neither such party has claimed or,
to Sangamo’s knowledge, has grounds upon which to claim that the other party is
in default with respect to a material obligation under, any Existing Third Party
License. Sangamo will promptly provide Shire with a copy of any amendments to
the Existing Third Party Licenses made after the Effective Date and will not
amend the Existing Third Party Licenses in a manner that will materially
adversely affect Shire’s rights under this Agreement, without Shire’s prior
written consent. Except as identified in Schedule 8.2(f), Sangamo does not
Control any other Third Party intellectual property necessary or useful for
Shire to practice the licenses granted under this Agreement.

(g) Other Encumbrances. No order has been made, no petition has been presented,
no board meeting has been convened to consider a resolution, and no resolution
has been passed, for the winding up or dissolution of Sangamo; (b) no agreement
or arrangement with creditors for [***] of Sangamo’s intellectual property
assets for the benefit of creditors exists or has been proposed in respect of
the Sangamo Patent Rights or Sangamo Know-How; and (c) no event has occurred
causing, or which upon instruction or notice by any Third Party may cause, any
security interest to be perfected in the Sangamo Patent Rights or Sangamo
Know-How.

(h) Confidentiality. Sangamo has entered into all confidentiality agreements
necessary to be in compliance with this Agreement as of the Effective Date.

 

36

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(i) Disclosure. Sangamo, to its knowledge, has disclosed to Shire all
information respecting zinc finger technology in Sangamo’s possession or Control
material to Shire’s decision to enter into this Agreement.

8.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND PARTICULARLY THE PARTIES DISCLAIM ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

  9 PAYMENTS AND VALUE ADDED TAX

9.1 License Fee. Within ten (10) business days after the Effective Date, Shire
shall pay to Sangamo a non-creditable, non-refundable license fee of thirteen
million U.S. dollars ($13,000,000.00).

9.2 Ongoing Research and Development Payments. In respect of the activities
conducted by or on behalf of Sangamo under the Research Plans, Shire shall make
non-creditable, non-refundable quarterly payments in U.S. dollars to reimburse
Sangamo for actual costs incurred as specified in Section 3.6. Subject to any
good faith disputes promptly brought to Sangamo’s attention and for which Shire
is diligently seeking resolution, Shire shall pay such invoices within 30 days
of the date of receipt of the invoice.

9.3 Milestone Payments. Shire will make the following non-refundable,
non-creditable payments (“Milestone Payments”) to Sangamo within thirty
(30) business days after the first occurrence of each of the following events by
Shire or its Affiliates or Sublicensees (“Milestone Events”) on a Shire
Target-by-Shire Target basis:

 

Milestone Event

   Milestone Payment (in
Millions (“M”) in USD).
Respecting Milestone
Events 1-4, for the first
Shire ZF Product to
achieve the Milestone
Event on a Shire
Target-by-Shire
Target Basis  

1

  [***]    $ 1M   

2

  First acceptance of either an IND or a CTA submission by the applicable
regulatory agency    $ 7.5M   

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

[***]

  [***]      [*** ] 

 

37

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(i) Milestone Payments shall be made [***]

(ii) Following the First Commercial Sale of a Shire ZF Product for any
indication, Shire may seek [***] as used herein, means any [***] that is related
to the[***] are (i) treating substantially [***] (ii) achieving one or more of
the [***] (iii) expanding the [***] (iv) expanding the [***] For the avoidance
of doubt, Milestone Payments [***] shall not be due in the event [***] Less
likely is that Shire will [***] as used herein, means any [***] An example of an
[***] would be [***].

(iii) If a Shire ZF Product for a specific Shire Target is discontinued in
development after Shire has paid one or more Milestone Payments for Milestone
Events achieved by such Shire ZF Product and [***] then [***].

(iv) If more than one Milestone Event is achieved in the same year, all
applicable Milestone Payments shall be payable for such year.

(v) No Milestone Payments shall accrue and be due for a terminated Shire Target
(or all Shire Targets if this Agreement is terminated in its entirety), for a
Milestone Event that occurs after notice has been given by Shire or the JSC for
termination pursuant to [***].

(vi) In the event that a Milestone Payment is based on a [***] Event for an
indication that is an indication with less than [***] For the avoidance of
doubt, this Subsection 9.3(vi) shall not apply to [***].

9.4 Earned Royalties. Shire shall pay Sangamo a royalty calculated as the
following percentages of the annual Net Sales of all Shire ZF Products on a
Shire Target-by-Shire Target basis (the “Earned Royalties”).

 

Annual Net Sales for all Shire ZF Products for a Shire Target

   Royalty
Rate  

Amount of annual Net Sales up to or equal to [***]

     [*** ]% 

Amount of annual Net Sales over [***]

     [*** ]% 

 

38

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

For example, for annual Net Sales of [***] of all Shire ZF Products for a
particular Shire Target, the total Earned Royalty would be calculated as
follows:

[***]

(i) Only one Earned Royalty shall be payable on a single Shire ZF Product
regardless of the number of Sangamo Patent Rights, Joint Patent Rights and [***]
covering such Shire ZF Product. For the avoidance of doubt, only one Earned
Royalty shall be payable on a single Shire ZF Product regardless of the number
of ZF Compounds in the Shire ZF Product and regardless of whether the Shire ZF
Product contains both diagnostic and therapeutic components.

(ii) [***]. In the event Shire, or the JSC as appropriate, reasonably believes
it Necessary to Obtain a License (as defined in Subsection 10.4(b)) from a Third
Party pursuant to Section 10.4 under the Third Party’s intellectual property
rights to research, develop, manufacture or commercialize particular Shire ZF
Products (but not including any part of a combination product that is not a
Shire ZF Product), and a license is obtained in accordance with Sections
10.4(c), 10.4(d), or 10.4(e), then Shire shall be entitled to the [***].

(iii) [***]

(A) The Earned Royalties due to Sangamo for Net Sales of a Shire ZF Product in a
country shall be[***] if following the [***] the [***] in such country of such
Shire ZF Product in any [***] are [***] by more than [***] of such Shire ZF
Product in such country [***] immediately prior to the [***] in such country. If
such [***] takes effect, it will apply for each [***] thereafter in which the
[***] of such Shire ZF Product in such country remain [***] by at [***]%[***] of
such Shire ZF Product in such country [***] immediately prior to the [***] in
such country.

(B) The Earned Royalties due to Sangamo for Net Sales of a Shire ZF Product in a
country shall be [***]%[***] if following [***] respecting such Shire ZF Product
in such country[***] in such country of such Shire ZF Product in [***]% [***] of
such Shire ZF Product in such country [***] immediately prior to the first sale
of such Generic Product in such country. If such reduction takes effect, it will
apply for [***] thereafter in which the [***] of such Shire ZF Product in such
country remain [***]%[***] of such Shire ZF Product in such country [***]
immediately prior to [***] in such country.

(C) For clarity, subsections (A) and (B) shall not apply simultaneously.
Notwithstanding anything to the contrary, if any [***] in a country in which
(A) or (B) applies, the [***].

9.5 Following expiration of the Royalty Period for any Shire ZF Product in any
country, no further Earned Royalties shall be payable to Sangamo in respect of
Net Sales of such Shire ZF Product in such country and thereafter the licenses
granted to Shire hereunder with respect to such Shire ZF Product in such country
shall be fully paid-up, exclusive, irrevocable and royalty-free; provided,
however, that if after the expiration of the Royalty Period for a Shire ZF
Product in a country any payments are due by Sangamo to Third Parties under the
Third Party Licenses on account of Shire’s or its Affiliates’ or Sublicensees’
development or sale of a

 

39

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Shire ZF Product in a country after the expiration of the Royalty Period for
such Shire ZF Product in such country, Shire shall pay to Sangamo such amounts
due to such Third Parties under any such Third Party License, and the sublicense
with respect to the applicable Sangamo Licensed Technology shall be fully-paid
up, exclusive, irrevocable and royalty-free only after all such payment
obligations expire. Schedule 9.5 identifies those Existing Third Party Licenses
in which Sangamo’s payment obligations may extend beyond the Royalty Period.

9.6 Payment of Earned Royalties. Earned Royalties shall become due and payable
forty-five (45) days following the end of the calendar quarter during which such
First Commercial Sales occur, and within forty-five (45) days of the end of each
calendar quarter thereafter during the Royalty Period, for sales made during
each such calendar quarter.

9.7 Payments for Third Party IP Rights. To the extent that Sangamo obtains a
license to any Third Party intellectual property rights and grants Shire a
sublicense under such Third Party intellectual property rights pursuant to
Subsection 10.4(c) or 10.4(e) (thus causing the applicable license agreement to
be a Third Party License), Shire shall pay to Sangamo all payments due by Shire
to Sangamo under such sublicense within thirty (30) days after the applicable
due date in such Third Party License and provide to Sangamo, at least ten
(10) days before the applicable due date in such Third Party License, all
reports required under the applicable license agreement between Sangamo and such
Third Party on account of Shire’s and its Affiliates’ and Sublicensees’
development, manufacture and commercialization of Shire ZF Products, such that
Sangamo may comply with all payment and reporting obligations under such license
agreements. Provided it receives such items in a timely manner, Sangamo shall
pay such amounts to, and file such reports with, the applicable Third Party on
or before the applicable due date.

9.8 Royalty Reports.

(a) Within 45 days after the end of each calendar quarter during the Royalty
Period, Shire shall furnish to Sangamo a written report showing in reasonably
specific detail, on a Shire ZF Product-by-Shire ZF Product and
country-by-country basis: (i) the Gross Sales of all Shire ZF Product sold by
Shire, its Sublicensees hereunder and their respective Affiliates during such
calendar quarter, (ii) the calculation of Net Sales from Gross Sales of Shire ZF
Product, (iii) the withholding taxes, if any, required by law to be deducted
with respect to royalties due on such sales and (iv) the exchange rates, if any,
used in determining the amount payable to Sangamo in United States dollars.

(b) With respect to sales of Shire ZF Product invoiced in United States dollars,
all such amounts shall be expressed in United States dollars. With respect to
sales of Shire ZF Product invoiced in a currency other than United States
dollars, all such amounts shall be expressed both in the currency in which the
amount is invoiced and in the United States dollar equivalent. Whenever for the
purpose of calculating Net Sales, conversion from any foreign currency shall be
required, the amount of such sales in foreign currencies shall be converted into
US dollars using the exchange rate for the relevant month as determined by
Shire’s accounting policies (the “Monthly Rate”), such Monthly Rate being
determined as the last price rate of exchange for such currencies on the last
business day of the immediately preceding calendar month as published on
Bloomberg page FXC (or such other publication as may be agreed between the
Parties from time to time).

 

40



--------------------------------------------------------------------------------

(c) Shire shall keep complete and accurate records in sufficient detail to
enable the royalties and Milestone Payments based on Net Sales payable under
this Article 9 to be determined.

9.9 Audits.

(a) Upon fourteen days advance written request by Sangamo and not more than once
in each calendar year, Shire, its Sublicensees and their Affiliates shall permit
an independent certified public accounting firm of internationally recognized
standing, selected by Sangamo and reasonably acceptable to Shire, at Sangamo’s
expense, to have access during normal business hours to such of the records of
Shire, its Sublicensees hereunder and their respective Affiliates as may be
reasonably necessary to verify the accuracy of the royalty reports and Milestone
Payments based on Net Sales hereunder for any year ending not more than eighteen
(18) months prior to the date of such request. No year may be audited more than
once, except for cause. The accounting firm will enter a confidentiality
agreement reasonably acceptable to Shire governing the use and disclosure of
Shire’s information disclosed to such firm, and such firm shall disclose to
Sangamo only whether the reports are correct or not and the specific details
concerning any discrepancies, which information shall be Confidential
Information of Shire.

(b) Unless disputed by Shire or Sangamo in good faith, if such accounting firm
concludes that the royalties or Milestone Payments based on Net Sales paid
during the audited period were more or less than the royalties and Milestone
Payments based on Net Sales due, Shire shall pay any additional amounts due, and
Sangamo will refund any amounts overpaid, in each case plus interest as set
forth in Section 9.13, within thirty (30) days after the date the written report
of the accounting firm so concluding is delivered to Sangamo and Shire. The fees
charged by such accounting firm shall be paid by Sangamo; provided, that if the
audit discloses that the royalties and Milestone Payments payable by Shire for
such period have been underpaid by [***] then, subject to Subsection 9.9(c),
Shire shall pay the reasonable fees and expenses charged by such accounting
firm.

(c) In the event of a good faith dispute by Shire or Sangamo regarding the
result of an audit made pursuant to this Section 9.9, the Parties shall agree in
good faith on an alternative independent certified public accounting firm of
internationally recognized standing to perform a second audit. If such audit is
requested by Shire because Shire was found by the initial audit to have
underpaid and the second audit confirms that Shire underpaid, then Shire shall
bear all costs associated with the second audit. If such audit is requested by
Sangamo because Shire was found by the initial audit to have overpaid and the
second audit confirms that Shire overpaid, then Sangamo shall bear all costs
associated with the second audit. Notwithstanding the above, in the event that
the second audit confirms the findings of the first audit, the requesting Party
shall pay. No over or under payment indicated by the initial audit shall be
payable in the event of a dispute until the second audit is complete and such
second audit shall be binding on the Parties, with any under or over payment
determined thereby, plus interest as set forth in Section 9.13, being payable
within thirty (30) days after the date the written report of the accounting firm
so concluding is delivered to Sangamo and Shire.

 

41

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) Sangamo shall treat all financial information disclosed by its accounting
firm pursuant to this Section 9.9 as Confidential Information of Shire for
purposes of Article 11 of this Agreement, and shall cause its accounting firm to
do the same.

9.10 Withholding Taxes

(a) As of the Effective Date, the Parties agree that the payments set forth in
Sections 9.1 – 9.4 above are not subject to any withholding taxes. If after the
Effective Date any laws, rules or regulations change such that withholding of
income taxes or other taxes is imposed upon payments set forth in Sections 9.1 –
9.4 above, Shire shall make such withholding payments as required and subtract
such withholding payments from the payments due to Sangamo. Shire shall submit
appropriate proof of payment of the withholding taxes to Sangamo within a
reasonable period of time. At the request of Sangamo, Shire shall give Sangamo
such reasonable assistance, which shall include the provision of appropriate
certificates of such deductions made together with other supporting
documentation as may be required by the relevant tax authority, to enable
Sangamo to claim exemption from such withholding or other tax imposed or obtain
a repayment thereof or reduction thereof and shall upon request provide such
additional documentation from time to time as is reasonably required to confirm
the payment of tax.

(b) Notwithstanding Subsection 9.10(a), if Shire is required to make a payment
to Sangamo that is subject to a deduction or withholding of tax, then if such
withholding or deduction obligation arises as a result of any action by Shire,
including any assignment or sublicense, or any failure on the part of Shire to
comply with applicable laws or filing or record retention requirements, that has
the effect of modifying the tax treatment of the Parties hereto (a “Shire
Withholding Tax Action”), then the sum payable by Shire (in respect of which
such deduction or withholding is required to be made) shall be increased to the
extent necessary to ensure that Sangamo receives a sum equal to the sum which it
would have received had no such Shire Withholding Tax Action occurred.

(c) Notwithstanding Subsection 9.10(a), if Shire is required to make a payment
to Sangamo that is subject to a deduction or withholding of tax, then if such
withholding or deduction obligation arises as a result of any action by Sangamo,
including any assignment or any failure on the part of Sangamo to comply with
applicable laws or filing or record retention requirements, that has the effect
of modifying the tax treatment of the Parties hereto, then the sum payable by
Shire (in respect of which such deduction or withholding is required to be made)
shall be made to Sangamo after deduction of the amount required to be so
deducted or withheld, which deducted or withheld amount shall be remitted to the
proper governmental authority in accordance with applicable laws.

 

42



--------------------------------------------------------------------------------

9.11 Value Added Tax.

(a) All payments stated in Sections 3.2, 3.6 and 9.2 of this Agreement are for
the purposes of VAT considered to be both - exclusive of VAT & consideration for
the supply of services.

(b) For the purposes of this Section 9.11, Sangamo refers not only to Sangamo
but also to any business that this Agreement or part interest in this Agreement
may be transferred to.

(c) For the purposes of VAT, the services performed by Sangamo under this
agreement shall be considered to be covered by Art 44 of Council Directive
2006/112/EC (or any equivalent provision in the country of performance if
performed outside the European Union) and as such will be considered to be
liable for VAT in the country where the recipient is established. For the
purposes of this agreement, it is understood that Sangamo is established in the
USA and Shire AG is established in Switzerland.

(d) If at any stage, the local Tax Authorities assert that they consider the
services performed by Sangamo to be subject to local VAT, Sangamo shall in the
first instance undertake all reasonable steps to refute any such assertions by
the local Tax Authority. Only once this process is completed should Sangamo
raise valid tax invoices for the additional VAT liability.

(e) Shire shall take all reasonable steps to recover any additional VAT
liability from the same local Tax Authorities by submitting regular claims.
Sangamo shall provide all reasonably necessary assistance to facilitate the
recovery of this tax. However, if in the event that the tax cannot be recovered
then Shire shall be entitled to offset this tax against future payments to
Sangamo

(f) Any penalties or interest accruing to incorrect VAT treatment of the
supplies made by Sangamo will rest with Sangamo.

(g) Should these services be considered to be subject to Art 44 of Council
Directive 2006/112, both Sangamo & Shire warrants that they will fulfill all
their necessary VAT reporting requirements in respect of these services.

(h) In the event that an invoice is raised that is subject to VAT but is raised
in a currency other than the local currency of the territory from where the tax
is being charged, the invoice must additionally display this tax in the local
currency of the territory having been converted using the relevant monthly
exchange rate published on Bloomberg.

(i) Sangamo hereby represents and warrants that it is not, has never been and
has no obligation for whatever reason to be established for VAT purposes in any
jurisdiction outside the United States of America. Solely on this basis Shire
acknowledges and agrees that: (1) as of the Effective Date, it is a fully
taxable entity for VAT purposes in Switzerland; and (2) as of the Effective
Date, Shire expects to recover any self-assessed Swiss VAT that Shire will need
to report to the Swiss VAT authorities in relation to payments to made by Shire
to Sangamo under this Agreement.

 

43



--------------------------------------------------------------------------------

(j) Termination: In the event that this agreement is terminated, Shire will be
entitled to withhold from any remaining sums payable to Sangamo any outstanding
VAT claims from the local Tax Authority. These sums will be paid to Sangamo upon
successful refunding of the claims from the local Tax Authority.

9.12 Payment Method. All payments by Shire to Sangamo hereunder shall be in
United States dollars in immediately available funds and shall be made by wire
transfer to a bank account designated in writing by Sangamo to Shire.

9.13 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date therefor, simple interest shall thereafter accrue on the
sum due to the Party from the due date until the date of payment at a per-annum
rate of two percent (2%) over the then-current prime rate reported in The Wall
Street Journal or the maximum rate allowable by applicable laws, whichever is
lower.

 

  10 INTELLECTUAL PROPERTY

10.1 Ownership

(a) Inventions. Except as provided in Subsection 10.1(b) below, (i) each Party,
as between such Party and the other Party, shall own all Know-How conceived,
discovered, invented, created, made or reduced to practice or tangible medium
solely by employees, agents or contractors of such Party (and all Patent Rights
claiming such Know-How), and (ii) the Parties shall jointly own and have an
undivided one-half interest in and to all Joint Know-How and Joint Patent
Rights. All determinations of inventorship under this Agreement shall be made in
accordance with the patent law of the United States. Each Party may exploit any
Joint Technology without accounting to or obtaining consent from the other
Party, subject to the exclusive license of Sangamo’s interest thereunder
granted, as part of the Sangamo Licensed Technology, under Subsection 7.1(a),
provided, however, that nothing in this Subsection 10.1(a) shall be construed as
a grant to any other intellectual property held by the other Party.

(b) Shire [***] Patent Rights. Sangamo agrees to [***] and does hereby [***] to
Shire, Sangamo’s entire right, title and interest in and to any [***]. In each
case, Sangamo shall execute and deliver to Shire [***] [***], in a mutually
agreeable form, within thirty (30) days after such Patent Right comes into
existence. Any such [***] [***] and shall constitute Confidential Information of
Shire for the purposes of this Agreement unless it is [***] to Sangamo in
accordance with this Section 10.1(b), in which case it shall constitute the
Confidential Information of Sangamo. Notwithstanding the foregoing or anything
to the contrary in this Agreement, Shire shall not, directly or indirectly
through Affiliates or Third Parties, practice any of the [***] outside of the
scope of the licenses granted to Shire under this Agreement. For any Patent
Right that ceases to be a [***] at any time during the Term by virtue of an
amendment of the claims, Shire shall [***], and does hereby [***], effective as
of the date of such claim amendment, its entire right, title and interest in and
to each such Patent Right to Sangamo. In each case, Shire shall execute and
deliver to Sangamo a deed(s) of such [***], in a mutually agreeable form, within
thirty (30) days after the date such Patent Right ceased to be an [***].

 

44

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(c) Personnel Obligations. Each employee, agent or independent contractor of a
Party or its respective Affiliates performing work under this Agreement shall,
prior to commencing such work, be bound by invention assignment obligations,
including : (i) promptly reporting any invention, discovery, process or other
intellectual property right; (ii) presently assigning to the applicable Party or
Affiliate all of his or her right, title and interest in and to any invention,
discovery, process or other intellectual property; (iii) cooperating in the
preparation, filing, prosecution, maintenance and enforcement of any patent and
patent application; and (iv) performing all acts and signing, executing,
acknowledging and delivering any and all documents required for effecting the
obligations and purposes of this Agreement. It is understood and agreed that
such invention assignment agreement need not reference or be specific to this
Agreement.

10.2 Preparation, Filing, Prosecution and Maintenance of Patent Rights.

(a) [***].

(i) Preparation of [***]. Shire [***] will be prepared by Sangamo, as set forth
in Subsection 10.2(c).

(ii) [***]. With respect to the preparation of any patent application that will
be a [***], the Parties shall collaborate in reviewing relevant data, in
preparing drafts, and in preparing a final version for filing of such patent
application. Shire shall have the final decision making authority, with
Sangamo’s prior written consent not to be unreasonably withheld, respecting the
content of any application that will be a [***], provided that Shire shall not
include in any such application any information beyond that required to meet the
requirements of 35 U.S.C. § 112. Shire shall consider in good faith, take into
account, and implement where possible the reasonable comments made by Sangamo
respecting the preparation and content of any [***]. For the avoidance of doubt,
Sangamo shall not file a claim limited to Shire ZF Compounds in any patent
application that will not be a [***]. For the purpose of this Subsection
10.2(a)(ii), a “claim limited to Shire ZF Compounds” means a claim that
(1) includes language that specifically describes one or more ZF Compounds that
Specifically Bind a particular Shire Target, (2) if presumed to be issued, would
not be infringed by a ZF Compound (or the manufacture or use of a ZF Compound)
that Specifically Binds a locus other than such Shire Target, if such ZF
Compound were combined with the non-ZF Compound elements in such claim, and
(3) does not include language that specifically describes a product (or the
manufacture or use of such product) that is not a Shire Target Specific Product.

(iii) Filing, prosecution and maintenance of [***] [***]. Shire, at its own
expense, shall have the sole right (subject to Subsection 10.2(f)) to file,
prosecute and maintain, throughout the world, the [***]. Shire shall not, in its
filings, change the specification as prepared under Subsection 10.2(a)(ii) or
10.2(c)(i), without Sangamo’s prior written consent not to be unreasonably
withheld. Shire shall keep Sangamo informed as to material developments with
respect to the filing, prosecution and maintenance of the [***], including by
providing, copies of all office actions or any other substantive documents
received from any patent office, including notice of all interferences,
reissues, re-examinations, oppositions or requests for patent term extensions.
Shire shall provide drafts of submissions relating thereto, including drafts of
any material filings or responses to be made to such patent offices, within a

 

45

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

reasonable amount of time in advance of submitting such filings or responses to
permit Sangamo an opportunity to review and comment thereon. Shire shall
consider in good faith, take into account and implement where possible the
reasonable comments made by Sangamo, including comments directed to preventing
any detrimental effect of Shire’s patent prosecution actions on the prosecution
or enforcement of any Genus [***], Sangamo Patent Rights or other Patent Rights
owned or controlled by Sangamo.

(b) Shire Patent Rights. Shire, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
world, any Shire Patent Rights.

(c) [***].

(i) The Parties intend that each [***] and [***] will have the same or
substantially the same specification and priority date as (1) certain related
Sangamo Patent Rights (that are not [***] or [***]) that include support for the
same [***] and/or [***] as does such [***] or [***] or (2) certain other Sangamo
Patent Rights (that are not [***]), or other Patent Rights owned or controlled
by Sangamo that are not included in the Sangamo Patent Rights, that include
support for ZF Compounds that Specifically Bind the same [***] but are not [***]
((1) and (2) collectively, with respect to such [***], the “[***]”). Sangamo
shall have the sole right to prepare, and shall be responsible for preparing, at
its own expense, the specifications of all [***], which Patent Rights will, if
possible, be filed either on the same day as, or as a divisional application
claiming priority from, the applicable [***] and [***]. Shire shall have the
right to review and comment on patent application drafts that will be a
(i) [***] which support or could reasonably be drafted to support a claim to a
Shire Target and (ii) [***]. Sangamo shall consider in good faith, take into
account and implement where possible the reasonable comments made by Shire,
provided that Sangamo does not reasonably determine such comments to be
detrimental to the prosecution or enforcement of any [***], Sangamo Patent
Rights or other Patent Rights owned or controlled by Sangamo.

(ii) Subject to Subsections 10.2(g) and the remainder of this Subsection
10.2(c)(ii), Sangamo, at its own expense, shall have the sole right to prepare
the claims of, file, prosecute and maintain, throughout the world, the [***]
that are not [***]. Sangamo shall keep Shire informed as to material
developments with respect to the filing, prosecution and maintenance of such
[***], including by providing Shire with copies of all material communications
(including office actions and notices of interferences, reissues,
re-examinations or oppositions) from any patent office regarding such [***] and
shall provide Shire drafts of submissions relating thereto, including drafts of
any material filings or responses to be made to such patent offices, within a
reasonable amount of time in advance of submitting such filings or responses to
permit Shire an opportunity to review and comment thereon. Sangamo shall
consider in good faith, take into account and implement where possible the
reasonable comments made by Shire, provided that Sangamo does not reasonably
determine such comments to be detrimental to the prosecution or enforcement of
any [***], Sangamo Patent Rights or other Patent Rights owned or controlled by
Sangamo.

 

46

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(d) Sangamo Patent Rights.

(i) Except as provided in Subsection 10.2(c), Sangamo, at its own expense, shall
have the sole right (subject to Subsection 10.2(g)) to prepare, file, prosecute
and maintain, throughout the world, the Sangamo Patent Rights.

(ii) Sangamo shall keep Shire informed as to material developments with respect
to the filing, prosecution and maintenance of such Sangamo Patent Rights,
including by providing Shire with copies of all material communications
(including office actions and notices of interferences, reissues,
re-examinations or oppositions) from any patent office regarding such Sangamo
Patent Rights and shall provide Shire drafts of submissions relating thereto,
including drafts of any material filings or responses to be made to such patent
offices, within a reasonable amount of time in advance of submitting such
filings or responses to permit Shire an opportunity to review and comment
thereon. Sangamo shall consider in good faith, take into account and implement
where possible the reasonable comments made by Shire, provided that Sangamo does
not reasonably determine such comments to be detrimental to the prosecution or
enforcement of any Sangamo Patent Rights or other Patent Rights owned or
controlled by Sangamo.

(e) Joint Patent Rights. If the Parties make any Joint Know-How, the Parties
shall promptly meet to discuss and determine whether to seek Joint Patent Rights
thereon. If either Party decides to seek any Joint Patent Rights, then Sangamo
shall have the first right, but not the obligation, to prepare, file, prosecute
and maintain throughout the world, at its expense, any Joint Patent Right (other
than a [***], the prosecution of which is governed by Subsection 10.2(a)) that
claims the composition, manufacture or use of a ZF Compound or of a product or
method containing, employing or made using a ZF Compound, using patent counsel
or patent agent selected by Sangamo and reasonably acceptable to Shire. Shire
shall have the first right, but not the obligation, to prepare, file, prosecute
and maintain throughout the world, at its expense, any other Joint Patent Right
(other than a [***], the prosecution of which is governed by Subsection
10.2(a)), using patent counsel or patent agent selected by Shire and reasonably
acceptable to Sangamo. The prosecuting Party shall keep the non-prosecuting
party informed as to material developments with respect to the filing,
prosecution and maintenance of the Joint Patent Rights, including by providing
copies of all material communications (including office actions and notices of
interferences, reissues, re-examinations or oppositions) from any patent office
regarding such Joint Patent Rights and shall provide the non-prosecuting party
drafts of submissions relating thereto, including drafts of any material filings
or responses to be made to such patent offices, within a reasonable amount of
time in advance of submitting such filings or responses to permit the
non-prosecuting party an opportunity to review and comment thereon. The
prosecuting party shall consider in good faith, take into account and implement
where possible the reasonable comments made by the non-prosecuting party.

(f) Shire Abandonment. If Shire elects not to file a patent application covering
any Joint Know-How or Know-How that would be a [***], or elects to cease the
prosecution and maintenance of any Joint Patent Right or [***] in any country or
as a PCT application (and does not elect to file one or more new patent
applications covering the subject matter claimed in such Patent Right), Shire
will promptly provide Sangamo with written notice, but not less than 30 days if
reasonably practical, before any action is required, and will permit Sangamo, at
Sangamo’s sole discretion and expense, to file such patent application or
continue prosecution or maintenance of such patent application or patent in such
country, as applicable.

 

47

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Upon request from Sangamo, Shire will execute such documents and perform such
acts as may be reasonably necessary to permit Sangamo to make such filing or
continue such prosecution or maintenance, as applicable, in Shire’s name.
Notwithstanding the foregoing, if such Patent Right is a [***] that (i) would
have been solely owned by Sangamo but for the [***] pursuant to Subsection
10.1(b) and is a filing in Australia, Canada, a Major European Country, Japan or
the United States, then Shire shall [***], and does hereby [***], effective upon
Sangamo’s written request, to Sangamo all of Shire’s right, title and interest
in such [***] in such jurisdiction or (ii) would have been jointly owned by the
Parties but for the [***] pursuant to Subsection 10.1(b) and is a filing in
Australia, Canada, a Major European Country, Japan or the United States, then
Shire shall [***], and does hereby [***], effective upon Sangamo’s written
request, to Sangamo an undivided one-half interest in such [***] in such
jurisdiction. Such [***] shall not, after [***] from Shire to Sangamo pursuant
to the preceding sentence, be included in Sangamo Patent Rights if they pertain
to Australia, Canada, a Major European Country, Japan or the United States.

(g) Sangamo Abandonment. If Sangamo elects not to file a patent application
covering any Joint Know-How, or elects to cease the prosecution and maintenance
of any Sangamo Patent Right or Joint Patent Right in any country or as a PCT
application (and does not elect to file one or more new patent applications
covering the subject matter claimed in such Sangamo Patent Right or Joint Patent
Right, as applicable), Sangamo will promptly provide Shire with written notice,
but not less than 30 days before any action is required, and will permit Shire,
at Shire’s sole discretion and expense, to continue prosecution or maintenance
of any such Sangamo Patent Right or Joint Patent Right in such country, as
applicable, to the extent that no Third Party has a prior right to assume the
prosecution or maintenance of such Sangamo Patent Right. Upon request from
Shire, Sangamo will execute such documents and perform such acts as may be
reasonably necessary to permit Shire to continue such prosecution or
maintenance, as applicable.

(h) Patent Term Extensions. In connection with the Marketing Approval of a Shire
ZF Product, Shire shall consult with Sangamo before determining which Patent
Right, if any, is to be extended, by way, for example, of a Patent Term
Restoration and a Supplementary Protection Certificate. Shire shall not have the
right to extend in any country (i) a Sangamo Patent Right that is not a [***] or
(ii) a Joint Patent Right that is the subject of any such extension for a
product other than a Shire ZF Product. Shire shall have the sole discretion to
determine whether a Shire Patent Right, a [***] or a [***] is to be extended.
Sangamo shall cooperate with Shire to the extent reasonably requested by Shire
to effectuate the intent of this Subsection 10.2(h).

(i) Orange Book Listing. In connection with the Marketing Approval of a Shire ZF
Product, Shire shall have the sole right, in accordance with applicable laws and
regulations, to choose whether a patent(s) is to be listed in the Orange Book or
in any similar equivalent thereto in the Territory. Sangamo shall cooperate with
Shire to the extent reasonably requested by Shire to effectuate the intent of
this Subsection 10.2(i).

(j) Third Party Rights. For the avoidance of doubt, Shire’s rights under this
Section 10.2 to file, prosecute and maintain any Sangamo Patent Right licensed
to Sangamo under a Third Party License may be exercised in Sangamo’s name and
for the benefit of Sangamo, provided that this Section 10.2 shall be subject to
the terms of such Third Party License.

 

48

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

10.3 Enforcement of Patent Rights.

(a) Notice. If either Shire or Sangamo becomes aware of any infringement,
anywhere in the world, of (i) any issued patent within the Sangamo Patent Rights
or Joint Patent Rights on account of a Third Party’s manufacture, use or sale of
a Shire ZF Compound or a Shire ZF Product in the Field, or (ii) any issued
patent within the [***] or [***] (an “Infringement”), such Party will promptly
notify the other Party in writing to that effect.

(b) Enforcement against a Third Party Infringer.

(i) In the case of any Infringement, [***], but not the obligation, to take
action to obtain a discontinuance of the Infringement or bring suit against the
applicable Third Party (such Third Party, the “Third Party Infringer”) under the
applicable [***] and the [***], within six months from the date of notice and,
if with respect to the [***], to join Sangamo as a party plaintiff. Shire shall
bear all the expenses of any suit brought by it claiming Infringement of any
such Patent Rights. Sangamo shall cooperate with Shire in any such suit as
reasonably requested by Shire and at Shire’s expense and shall have the right to
consult with Shire and to participate in and, if appropriate, be represented by
independent counsel in such litigation at its own expense. Shire shall not,
without Sangamo’s prior written consent, enter into any settlement or consent
decree that requires any payment by or admits or imparts any other liability to
Sangamo or admits the invalidity or unenforceability of any such Patent Rights,
which consent shall not be unreasonably withheld. If Shire has not taken steps
to obtain a discontinuance of infringement of such Patent Rights or filed suit
against any such Third Party infringer of such Patent Rights within six months
from the date of notice of Infringement, then Sangamo shall have the right, but
not the obligation, to bring suit against such Third Party Infringer, provided,
that Sangamo shall bear all the expenses of such suit. Shire shall cooperate
with Sangamo in any such suit for infringement of such Patent Rights brought by
Sangamo against a Third Party (including joining as a party plaintiff) at
Sangamo’s request and expense, and shall have the right to consult with Sangamo
and to participate in and be represented by independent counsel in such
litigation at its own expense. Sangamo shall not, without Shire’s prior written
consent, which consent shall not be unreasonably withheld, enter into any
settlement or consent decree that requires any payment by or admits or imparts
any other liability to Shire or admits the invalidity or unenforceability of any
such Patent Rights, or adversely impacts Shire’s ability to maximize Net Sales
or impacts market share of Shire ZF Products. The enforcing Party under this
Subsection 10.3(b) shall keep the other Party reasonably informed of all
material developments in connection with any such suit.

(ii) Any recoveries obtained by either Party as a result of any proceeding
against a Third Party Infringer under this Subsection 10.3(b) shall be allocated
as follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

 

49

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(B) If Shire is the enforcing Party against an Infringement in the Field, with
respect to any remaining portion of such recovery, Sangamo shall receive an
amount equal to [***]% of such amount, but not more than the amounts that would
be payable, pursuant to Sections 9.3 and 9.4 if the recovery on infringing
sales, after reimbursing the Parties under Subsection 10.3(b)(ii)(A), were
treated as Net Sales of a Shire ZF Product, and Shire shall receive any
remaining portion of such recovery;

(C) If Sangamo is the enforcing Party against an Infringement in the Field,
Sangamo shall receive [***]%, and Shire shall receive [***]%, of the remaining
portion of such recovery;

(D) For any enforcement against an Infringement outside the Field of an issued
patent in the [***] or [***], Sangamo shall receive [***]%[***]% [***].

(c) Other Infringement of Sangamo Patent Rights. If the Infringement of any
Sangamo Patent Right does not fall within the category of Infringements covered
by Subsection 10.3(b), Sangamo shall have the first right, but not the
obligation, to take action to obtain a discontinuance of the Infringement or
bring suit against the applicable Third Party Infringer under the applicable
Sangamo Patent Rights within six months from the date of notice and to join
Shire as a party plaintiff. Sangamo shall bear all the expenses of any suit
brought by it claiming Infringement of any such Patent Rights. Shire shall
cooperate with Sangamo in any such suit as reasonably requested by Sangamo and
at Sangamo’s expense and shall have the right to consult with Sangamo and to
participate in and, if appropriate, be represented by independent counsel in
such litigation at its own expense. Sangamo shall not, without Shire’s prior
written consent, enter into any settlement or consent decree that requires any
payment by or admits or imparts any other liability to Shire or admits the
invalidity or unenforceability of any such Patent Rights, which consent shall
not be unreasonably withheld. If Sangamo has not taken steps to obtain a
discontinuance of infringement of such Patent Rights or filed suit against any
such Third Party infringer of such Patent Rights within six months from the date
of notice of Infringement, then upon Sangamo’s written consent (not to be
unreasonably withheld), Shire shall have the right, but not the obligation, to
bring suit under such Sangamo Patent Rights against such Third Party Infringer,
provided, that Shire shall bear all the expenses of such suit. Sangamo shall
cooperate with Shire in any such suit for infringement of such Patent Rights
brought by Shire against a Third Party (including joining as a party plaintiff)
at Shire’s expense, and shall have the right to consult with Shire and to
participate in and be represented by independent counsel in such litigation at
its own expense. Shire shall not, without Sangamo’s prior written consent, which
consent shall not be unreasonably withheld, enter into any settlement or consent
decree that requires any payment by or admits or imparts any other liability to
Sangamo or admits the invalidity or unenforceability of any such Patent Rights.
The enforcing Party under this Subsection 10.3(c) shall keep the other Party
reasonably informed of all material developments in connection with any such
suit.

(i) Any recoveries obtained by either Party as a result of any proceeding
against a Third Party Infringer under this Subsection 10.3(b) shall be allocated
as follows:

(A) Such recovery shall first be used to reimburse the enforcing Party for all
out-of-pocket litigation costs in connection with such litigation paid by that
Party, and then to reimburse out-of-pocket litigation costs paid by the other
Party;

 

50

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(B) If Shire is the enforcing Party, with respect to any remaining portion of
such recovery, Sangamo shall receive an amount equal to [***] of such amount,
but not more than the amounts that would be payable, pursuant to Sections 9.3
and 9.4 if the recovery on infringing sales, after reimbursing the Parties under
Subsection10.3(c)(i)(A), were treated as Net Sales of a Shire ZF Product, and
Shire shall receive any remaining portion of such recovery;

(C) If Sangamo is the enforcing Party, Sangamo shall receive [***], and Shire
shall receive [***], of the remaining portion of such recovery.

(ii) Third Party Rights. For the avoidance of doubt, with respect to any Sangamo
Patent Right licensed to Sangamo by a Third Party, Shire’s rights under this
Subsection 10.3(c) may be exercised in Sangamo’s name, provided that Shire’s
rights under this Subsection 10.3(c) shall be subject to the rights of such
Third Party to enforce such Sangamo Patent Right and to receive a portion of any
recoveries obtained as a result of any proceeding against a Third Party
Infringer under such Sangamo Patent Right.

(d) Other Infringement of Joint Patent Rights. With respect to any Third Party
infringement of any Joint Patent Right, other than in the case of a Joint Patent
Right subject to Subsection 10.3(b) above, each Party shall promptly notify the
other Party of such infringement and the Parties shall meet as soon as
reasonably practicable thereafter to discuss such infringement and determine an
appropriate course of action. Unless the Parties agree to jointly address such
infringement, if the infringement relates to ZF Compounds or ZF Products or
their manufacture, delivery or use, Sangamo shall have the first right but not
the obligation, and if the infringement does not relate to ZF Compounds or ZF
Products, Shire shall have the first right but not the obligation, to bring an
action against such Third Party infringer or otherwise address such alleged
infringement within six months from the date of notice and to control such
litigation or other means of addressing such infringement. If, after the
expiration of the six month period (or, if earlier, the date upon which the
Party with the first right provides written notice that it does not plan to
bring suit), the Party with the first right has not obtained a discontinuance of
infringement of such Joint Patent Right or filed suit against any such Third
Party infringer of such Joint Patent Right, then the other Party shall have the
right, but not the obligation, to bring suit against such Third Party infringer
of such Joint Patent Right, provided, that such other Party shall bear all the
expenses of such suit. In any suit under this Subsection 10.3(d), the
non-enforcing Party shall cooperate with the enforcing Party, at the enforcing
Party’s request and expense, in any such suit and shall have the right to
consult with the enforcing Party and to participate in and be represented by
independent counsel in such litigation at its own expense. Any recoveries
obtained by either Party as a result of any such proceeding against a Third
Party infringer shall be allocated as follows:

(i) Such recovery shall first be used to reimburse each Party for all litigation
costs in connection with such litigation paid by that Party; and

 

51

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(ii) With respect to any remaining portion of such recovery, the enforcing Party
shall receive an amount equal to [***] of such amount, and the other Party shall
receive the remaining [***] of such amount, and if the Parties brought such
proceeding jointly, such remaining portion shall be shared [***] to each Party.

10.4 Infringement and Third Party Licenses.

(a) Existing Third Party Licenses. Notwithstanding anything suggesting the
contrary in this Section 10.4, Sangamo shall be solely responsible for all
payments respecting Existing Third Party Licenses, except as provided in
Sections 7.1(b)(vi), 9.4 and 9.5.

(b) Infringement of Third Party Patents; Course of Action. If the conduct of the
Research Program or the development, manufacture or commercialization in the
Field of any Shire ZF Compound or Shire ZF Product is alleged by a Third Party
to infringe a Third Party’s patent or other intellectual property rights, the
Party becoming aware of such allegation shall promptly notify the JSC (or, if
after the Research Term, the other Party). If either Party believes that, based
upon its review of a Third Party’s patent or patent application or other
intellectual property rights (collectively, “Third Party IP Rights”), it is
Necessary to Obtain a License under such Third Party IP Rights, such Party shall
promptly notify the JSC (or, if after the Research Term, the other Party) of
such determination. The JSC, or if after the Research Term, the Parties, shall
promptly schedule and hold a meeting to discuss such Third Party IP Rights.
“Necessary to Obtain a License” as used herein means, with respect to Third
Party IP Rights, that [***] that such [***] (1) for which [***] pursuant to a
Research Plan or (2) for which [***] The[***] shall make a determination whether
it is [***] Such licensing negotiations shall be handled solely [***] unless, at
the time that the JSC decided that it is [***] Shire had [***]

(c) Sangamo Rights. If the [***] that is the subject of a Research Plan that it
is [***] and that it is [***] then Sangamo shall have the[***] For the avoidance
of doubt, the[***] Such license shall not be [***] Such license, once obtained
by Sangamo, shall be deemed [***] to the extent falling within [***] will be
sublicensed to Shire only if: (i) Sangamo [***] (ii) Sangamo and Shire agree
[***] and (iii) Shire provides Sangamo with [***] in which (1) Shire consents to
[***] (2) Shire agrees to make [***] and (3) Shire acknowledges in writing that
[***] Respecting all Third Party Licenses pursuant to which [***] shall have the
right to [***]%[***] except that [***] (A) by more than [***]%[***] or (B)(i) if
such [***] that is less than the [***] and (ii) if such [***] to an amount that
is less than [***]%[***] Illustrative examples of the application of this
Subsection 10.4(c) are set forth in [***] Such examples are provided solely for
the purposes of clarifying the intended application of this Subsection 10.4(c).
The Parties acknowledge that the hypothetical assumptions upon which such
examples are based may not ever happen and should not be interpreted as
reflecting any expectations of the Parties regarding such matters. For the
avoidance of doubt, for any [***] pursuant to this Subsection 10.4(c), [***].

(d) Shire Rights.

(i) (a) If Sangamo fails to [***] within [***] appropriate time during the
Research Term to[***] or (b) [***] Shire shall have the right[***] provided that
Shire shall notify Sangamo [***] Shire shall provide Sangamo with a[***] If
practical, such agreement shall [***].

 

52

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(ii) [***] shall [***] due under the terms of the [***] except that [***] shall
be [***], provided that [***] under this Section 10.4 [***] (A) if such [***]
Subsections 10.4(c) and 10.4(e)) on account of the event giving rise to such
Milestone Payment and (B) if such [***].

(iii) Respecting all other Third Party IP Rights licensed by Shire pursuant to
this Subsection 10.4(d), Shire shall have the right to[***]%[***] except that
such [***] under this Section 10.4 [***] does not reduce [***] (A) by
[***]%[***] or (B)(i) if such [***] (excluding those amounts payable by Shire to
Sangamo [***] and (ii) if such payment is a [***] For the avoidance of doubt,
for any non-royalty payments that Shire makes with respect to a Shire ZF Product
under the terms of any license agreement with a Third Party entered into
pursuant to this Subsection 10.4(d), other than [***] Shire shall have the right
to [***].

(e) If Sangamo obtains during the Term a license from a Third Party, other than
[***] that fall within the scope of the [***] then Sangamo shall notify
Shire[***] Such license agreement shall be deemed [***] to the extent falling
within the [***] only if: (i) Sangamo [***] to the extent applicable to the
[***], (ii) if any [***] as a result of Sangamo’s [***] Sangamo and Shire agree
in writing to an [***] with respect to the rights [***] and (iii) [***] in which
(1) [***] consents to [***] such license agreement to the definition [***]
(2) [***] agrees to [***] and (3) [***] acknowledges [***] shall have the right
to [***]%[***], except that [***] (A) by [***], or (B)(i) if [***] and (ii) if
[***] For the avoidance of doubt, for any [***] with respect to [***].

(f) For the avoidance of doubt, notwithstanding Subsections 10.4 (b), (c), and
(d), either Party may [***] In addition, either Party may [***] which are
useful, but which are [***] except that, [***] other than through the [***] In
addition, [***] agrees that during the period from the Effective Date until
[***] will not [***] other than in accordance with Subsection 10.4(d).

(g) Third Party Infringement Suit. If a Third Party sues a Party or any of such
Party’s Affiliates or any Sublicensees (each Person so sued being referred to
herein as a “Sued Party”), alleging that the conduct by either Party of the
Research Program or the development, manufacture or commercialization of any
Shire ZF Compound or Shire ZF Product related to a Shire Target in the Shire
Exclusive Target Pool pursuant to this Agreement infringes or will infringe such
Third Party’s intellectual property, then if the Sued Party is entitled to
indemnification pursuant to Article 12 on account of such suit, then the terms
and conditions of Article 12 and not this Subsection 10.4(g) shall apply to such
suit. If the Sued Party is not entitled to indemnification pursuant to Article
12 on account of such suit, then this Subsection 10.4(g) shall apply to suit.
Upon the Sued Party’s request and in connection with the Sued Party’s defense of
any such Third Party infringement suit, the other Party shall provide reasonable
assistance to the Sued Party for such defense, at the Sued Party’s expense. The
Sued Party shall keep the other Party reasonably informed of all material
developments in connection with any such suit and shall not, without the other
Party’s prior written consent, enter into any settlement or consent decree that
requires any payment by or admits or imparts any other liability

 

53

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

to the other Party. In the event that Shire is the Sued Party, Shire shall have
the right to offset [***] of (i) all costs incurred by Shire in defending the
suit, (ii) all damages awarded in the suit, and (iii) all payments made by Shire
for the purposes of resolving the dispute against Milestone Payments and Royalty
Payments due under this Agreement for the applicable Shire ZF Product, except
that such offset shall be decreased (or eliminated) so that the combined effect
of offsets under this Section 10.4 and royalty reductions under Subsection
9.4(iii) does not reduce any payment due to Sangamo for a particular Shire ZF
Product (A) by more than [***] from the amount that would otherwise be owed to
Sangamo without taking into account such offsets and royalty reductions, or
(B)(i) if such payment is a Milestone Payment, to an amount that is less than
the aggregate amounts due under all Third Party Licenses (excluding those
amounts paid by Shire to Sangamo pursuant to Section 9.7 in accordance with
Subsections 10.4(c) or 10.4(e)) on account of the event giving rise to such
Milestone Payment and (ii) if such payment is a Royalty Payment, to an amount
that is less than the aggregate amounts due under all Third Party Licenses
(excluding those amounts paid by Shire to Sangamo pursuant to Section 9.7 in
accordance with Subsections 10.4(c) or 10.4(e)) on account of the Net Sales
giving rise to such Royalty Payment plus [***] of such Net Sales.

10.5 Declaratory Judgment Actions by Third Party.

(a) Shire’s Rights. If a Third Party brings a declaratory judgment suit against
Shire with respect to [***], [***], Joint Patent Rights or any other Patent
Rights owned or controlled by Shire, then Shire shall have the sole right, but
not the obligation, to control the defense of such suit. Sangamo shall cooperate
with Shire in any such suit as reasonably requested by Shire and at Shire’s
expense. If the suit involves a [***], [***], or Joint Patent Right, then
Sangamo also shall have the right to consult with Shire, and to participate in
and be represented by independent counsel in such litigation at its own expense.
Shire shall not, without Sangamo’s prior written consent, enter into any
settlement or consent decree that requires any payment by or admits or imparts
any other liability to Sangamo or admits the invalidity or unenforceability of
any Sangamo Patent Rights, Joint Patent Rights, or [***], which consent shall
not be unreasonably withheld.

(b) Sangamo’s Rights. If a Third Party brings a declaratory judgment suit
against Sangamo respecting the Sangamo Patent Rights or Joint Patent Rights,
then Sangamo shall have the sole right, but not the obligation, to control the
defense of such suit. Shire shall cooperate with Sangamo in any such suit as
reasonably requested by Sangamo and at Sangamo’s expense, and Shire shall have
the right to consult with Sangamo and to participate in and, if appropriate, be
represented by independent counsel in such litigation at its own expense in the
event the loss of such Patent Rights would adversely impact Shire’s ability to
maximize Net Sales or impact market share of a Shire ZF Product. Sangamo shall
not, without Shire’s prior written consent, enter into any settlement or consent
decree that requires any payment by or admits or imparts any other liability to
Shire or admits the invalidity or unenforceability of any Sangamo Patent Rights,
Joint Patent Rights, or [***], which consent shall not be unreasonably withheld.

(c) Other Rights. If a Third Party brings a declaratory judgment suit against
Shire with respect to Sangamo Patent Rights that are not [***], then Sangamo
shall have the first right, but not the obligation, to control the defense of
such suit with respect to such Sangamo

 

54

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Patent Rights. If Sangamo exercises such right, then Shire shall cooperate with
Sangamo in any such suit as reasonably requested by Sangamo and at Sangamo’s
expense. Shire shall have the right to consult with Sangamo and to participate
in and be represented by independent counsel in such litigation at its own
expense. Sangamo shall not, without Shire’s prior written consent, enter into
any settlement or consent decree that requires any payment by or admits or
imparts any other liability to Shire or admits the invalidity or
unenforceability of any Sangamo Patent Rights, which consent shall not be
unreasonably withheld. If Sangamo informs Shire that Sangamo does not intend to
exercise its first right to control the defense of such suit, then Shire shall
control the defense of such suit and Sangamo shall cooperate with Shire in any
such suit as reasonably requested by Shire and at Shire’s expense. With respect
to such Sangamo Patent Rights, Sangamo shall have the right to consult with
Shire and to participate in and be represented by independent counsel in such
litigation at its own expense. Shire shall not, without Sangamo’s prior written
consent, enter into any settlement or consent decree that requires any payment
by or admits or imparts any other liability to Sangamo or admits the invalidity
or unenforceability of any Sangamo Patent Rights, Joint Patent Rights or [***],
which consent shall not be unreasonably withheld.

10.6 Interference, Opposition, Revocation and Declaratory Judgment Actions by
Parties. If the Parties mutually determine that, based upon the review of a
Third Party’s patent or patent application or other intellectual property rights
and subject to applicable laws and regulations, it may be desirable in
connection with a Shire ZF Compound or a Shire ZF Product to provoke or
institute an interference, opposition, revocation or declaratory judgment action
with respect thereto, then the Parties shall consult with one another and shall
reasonably cooperate in connection with such an action. Unless otherwise agreed
to by the Parties, if the Third Party patent or patent application covers a
Shire Target or the making, using or selling in the Field of a Shire ZF Compound
or Shire ZF Product, then in connection with an opposition, revocation or
declaratory judgment action Shire may, at its discretion, control such action
and select counsel for such action. Shire shall be responsible for, and shall
bear, all the out-of-pocket expenses of any such action brought by Shire. If the
Third Party patent or patent application is otherwise directed to the Sangamo
Licensed Technology, Sangamo may, at its discretion, control such action and
select counsel for such action. Sangamo shall be responsible for, and shall
bear, all the out-of-pocket expenses of any such action brought by Sangamo.
Unless otherwise agreed to by the Parties, in connection with an interference,
the Party responsible for prosecuting the patent application involved in the
interference may, at its discretion, control such action and select counsel for
such action, and shall be responsible for and bear all the out-of-pocket
expenses of, any such action. The prosecuting party shall consider in good
faith, take into account and implement where possible the reasonable comments
made by the non-prosecuting Party.

 

  11 CONFIDENTIALITY

11.1 Confidentiality. During the Term and for [***] years thereafter, each Party
shall maintain in confidence the Confidential Information of the other Party,
shall not use or grant the use of the Confidential Information of the other
Party except as expressly permitted under this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder), and
shall not disclose the Confidential Information of the other Party except on a
need-to-know basis to such Party’s directors, officers and employees, and to
such Party’s

 

55

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

consultants working on such Party’s premises or Subcontractors, to the extent
such disclosure is necessary in connection with such Party’s activities as
expressly authorized by this Agreement. To the extent that disclosure to any
person is authorized by this Agreement (including Subcontractors as described in
Section 3.5), prior to disclosure, a Party shall obtain, or shall have obtained
prior to the date of this Agreement, written agreement of such person to hold in
confidence and not disclose, use or grant the use of the Confidential
Information of the other Party except as expressly permitted under this
Agreement. Each Party shall notify the other Party promptly upon discovery of
any unauthorized use or disclosure of the other Party’s Confidential
Information.

11.2 Terms of Agreement. Neither Party shall disclose any terms or conditions of
this Agreement to any Third Party without the prior written consent of the other
Party; provided, that a Party may disclose the terms or conditions of this
Agreement, (a) on a need-to-know basis to its legal and financial advisors to
the extent such disclosure is reasonably necessary in connection with such
Party’s activities as expressly permitted by this Agreement, and (b) to a Third
Party in connection with: (i) an equity investment in or by, or underwriting by,
such Third Party, (ii) a merger, consolidation or similar transaction involving
such Third Party, or (iii) the sale of all or substantially all of the assets of
the Party to such Third Party; provided, further, that such Party shall make
such disclosure only under appropriate conditions of confidentiality by the
Third Party. Notwithstanding the foregoing, Sangamo may disclose the terms and
conditions of this Agreement to the extent that such disclosure is required
pursuant to the terms of any Third Party License, provided that the licensor of
such Third Party License is bound by a confidentiality obligation reasonably
acceptable to Shire. Shire acknowledges that the licensors of all Existing Third
Party Licenses are bound by confidentiality obligations reasonably acceptable to
Shire.

11.3 Permitted Disclosures. Notwithstanding Sections 11.1 and 11.2, each Party
may disclose Confidential Information of the other Party to the extent required
by applicable law, regulation or order of a governmental agency or a court of
competent jurisdiction, or in prosecuting or defending litigation; provided,
that such Party shall provide advance written notice thereof (to the extent
practicable) to the other Party, consult with the other Party with respect to
such disclosure, use reasonable efforts to minimize the amount of information
necessary to be disclosed and provide the other Party sufficient opportunity to
object to any such disclosure or to request confidential treatment thereof.
Notwithstanding Sections 11.1 and 11.2, Sangamo may disclose Confidential
Information of Shire to the extent required by any Third Party License, provided
that the licensor of such Third Party License is bound by a confidentiality
obligation reasonably acceptable to Shire. Shire acknowledges that the licensors
of all Existing Third Party Licenses are bound by confidentiality obligations
reasonably acceptable to Shire. The Parties acknowledge that either or both
Parties may be obligated to file a copy of this Agreement with the SEC or other
government authorities. Each Party shall be entitled to make such a required
filing subject to the provisions of this Section 11.3, provided that any request
by the other Party to redact information is consistent with the legal
requirements governing redaction of information from material agreements that
must be publicly filed.

11.4 Confidentiality and Disclosure Agreement. The terms of the CDA, attached
hereto as Schedule 11.4, are incorporated herein by reference. To the extent
there are any conflicts between this Agreement and the CDA, this Agreement shall
control.

 

56



--------------------------------------------------------------------------------

11.5 Press Release and Publications. On or after the Effective Date, the Parties
shall issue a joint press release relating to this Agreement in the mutually
agreed upon form set forth in Schedule 11.5. Any other press release, public
announcement, presentation or publication (including abstracts, posters, or
other scientific publications) that Sangamo proposes to present or issue
specifically regarding this Agreement or any of the activities performed
hereunder or data arising therefrom, must be agreed upon by Shire in advance of
its release, with at least [***] days notice by the disclosing Party prior to
any submission for publication. Sangamo shall not be required to seek the
permission of Shire to repeat any such information that has already been
publicly disclosed by Sangamo in accordance with this Section 11.5, provided
such information remains accurate as of such time. Notwithstanding the
foregoing, Sangamo shall have the right to issue press releases without the
prior consent of Shire, that disclose any information required by the rules and
regulations of the United States Securities and Exchange Commission or similar
federal, state or foreign authorities, as determined in good faith by
independent legal counsel to the disclosing Party, subject to Section 11.3 and
provided that Sangamo shall use reasonable efforts to give Shire prior notice of
the content and timing of such press release. Shire shall provide Sangamo with
notice of any intent to terminate this Agreement, whether in its entirety or
with respect to a Shire Target, prior to issuing a press release about such
intent.

 

  12 INDEMNIFICATION

12.1 Sangamo. Sangamo shall indemnify, defend and hold harmless Shire and its
Affiliates and Sublicensees, and each of its respective directors, officers,
employees and agents (collectively “Shire Indemnified Party”), from and against
all losses, liabilities, damages and expenses, including reasonable attorneys’
fees and costs (collectively, “Liabilities”), to the extent resulting from any
claims, demands, actions or other proceedings by any Third Party arising out of
(a) the material breach of any representation, warranty or covenant by Sangamo
under this Agreement; (b) the practice by Sangamo of the licenses granted by
Shire, (c) the development, clinical testing, manufacture, use, handling,
storage, distribution, marketing, promotion or sale of any ZF Compound or ZF
Product by Sangamo, its Affiliates or licensees, as licensed and/or granted to
Sangamo pursuant to Sections 3.10 and 14.5 (including any such Liabilities
arising out of or alleged to arise out of any ZF Compound or ZF Product
manufactured, sold or distributed by or for Sangamo, its Affiliates or licensees
or any violation of law by Sangamo, its Affiliates or licensees); (d) the
recklessness, negligence or intentional misconduct of any Sangamo Indemnified
Party or licensees; (e) the practice by Sangamo, its Affiliates or licensees of
the Sangamo Licensed Technology, and (f) the breach by Sangamo of any Third
Party license (other than such breach caused directly by the act or omission of
Shire); except, in each case ((a), (b), (c) (d), (e) and (f)), to the extent
(i) caused by the gross negligence or intentional misconduct of any Shire
Indemnified Party or a breach by Shire of any of its representations, warranties
or covenants set forth in this Agreement or (ii) associated with any claim of
patent infringement of Third Party intellectual property rights based on
activity conducted by Sangamo at the JSC’s direction, notwithstanding Sangamo’s
objection to conducting such activity based on intellectual property concerns,
as a result of Shire’s exercise of its final decision making authority.

12.2 Shire. Shire shall indemnify, defend and hold harmless Sangamo and its
Affiliates, and each of its respective directors, officers, employees and agents
(collectively “Sangamo Indemnified Party”), from and against all Liabilities to
the extent resulting from any claims, demands, actions or other proceedings by
any Third Party arising out of (a) the material

 

57

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

breach of any representation, warranty or covenant by Shire under this
Agreement; (b) the practice of the licenses granted by Sangamo or the
development, clinical testing, manufacture, use, handling, storage,
distribution, marketing, promotion or sale of Shire ZF Compounds, Shire [***] or
Shire ZF Products by Shire, its Affiliates or Sublicensees (including any such
Liabilities arising out or alleged to arise out of any Shire ZF Product
manufactured, sold or distributed by or for Shire, its Affiliates or
Sublicensees or any violation of law by Shire, its Affiliates or Sublicensees);
(c) any claim of infringement or misappropriation of Third Party intellectual
property rights with respect to performance of the Research Program in
accordance with a Research Plan that was approved as a result of Shire’s
exercise of its final decision-making authority; or (d) the recklessness,
negligence or intentional misconduct of any Shire Indemnified Party; except, in
each case ((a), (b), (c) and (d), to the extent caused by the gross negligence
or intentional misconduct of any Sangamo Indemnified Party or a breach by
Sangamo of any of its representations, warranties or covenants set forth in this
Agreement.

12.3 Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
under this Article 12, it shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume the defense thereof with counsel of its choice, which counsel
shall be reasonably acceptable to the Indemnitee; provided that an Indemnitee
shall have the right to retain its own counsel at its expense. Further, the
obligations of this Article 12 shall not apply to amounts paid in settlement of
any claim, demand, action or other proceeding if such settlement is effected
without the consent of the Indemnitor, which consent shall not be unreasonably
withheld, conditioned, or delayed. The Indemnitor shall not settle any claim,
demand, action or other proceeding without the prior written consent of the
Indemnified Party, not to be unreasonably withheld, conditioned or delayed,
unless the settlement involves only the payment of money. The failure to deliver
written notice to the Indemnitor within a reasonable time after the commencement
of any such action, to the extent prejudicial to its ability to defend such
action, shall relieve the Indemnitor of any obligation to the Indemnitee under
this Article 12. The Indemnitee, its employees and agents, shall reasonably
cooperate with the Indemnitor and its legal representatives in the investigation
of any claim, demand, action or other proceeding covered by this Article 12.

 

  13 INSURANCE

13.1 Insurance.

(a) Shire. During the Research Term (and for a tail period of five years
thereafter) and for so long as Shire develops or sells Shire ZF Products
anywhere in the world (and for a tail period of five years thereafter), Shire
shall, at its expense, maintain (i) comprehensive General Liability insurance
covering death and bodily injury and property damage, in a combined single limit
of not less than [***], which policy shall include coverage for products
liability and blanket contractual liability applicable to this Agreement; and
(ii) Workers’ Compensation insurance including Employers Liability limit of not
less than $500,000 per accident or disease. All of the insurance policies
required under this Subsection 13.1(a) shall be underwritten by insurers having
a A.M. Best’s Rating of A-VII or higher.

 

58

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) Sangamo. During the Research Term and for a tail period of five years
thereafter, Sangamo shall, at is expense, maintain commercial general liability
insurance with reputable and financially secure insurance carriers to cover its
indemnification obligations under Section 12.1 with limits of not less than
[***] per occurrence and in the aggregate. All of the insurance policies
required under this Subsection 13.1(b) shall be underwritten by insurers having
a A.M. Best’s Rating of A-VII or higher.

13.2 Certificates of Insurance. At the request of a Party, the other Party shall
furnish proof of all insurance coverages outlined in this Article 13 in the form
of insurance certificates reasonably acceptable to the other Party. Each Party
shall provide the other Party with written notice at least thirty (30) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affect the rights of the other Party
hereunder.

 

  14 TERM; TERMINATION; EFFECTS OF TERMINATION

14.1 Term. Unless earlier terminated as provided herein, the term of this
Agreement shall commence on the Effective Date and shall continue until such
time as all payment obligations with respect to all Shire ZF Products expire
(the “Term”).

14.2 Termination for Breach. Failure by a Party to comply with any of its
material obligations contained herein shall entitle the Party not in default to
give to the Party in default notice specifying the nature of the default,
requiring it to make good or otherwise cure such default, and stating its
intention to terminate if such default is not cured. If such default is not
cured within 90 days after the receipt of such notice (or within thirty
(30) days after the receipt of such notice in the event such default is solely
based upon a Party’s failure to pay any amounts due hereunder), the Party not in
default shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement in whole or in
part as appropriate; provided, that any right to terminate under this
Section 14.2 shall be stayed in the event that, during such cure period, the
Party alleged to have been in default shall have initiated dispute resolution in
good faith in accordance with Section 15.2 with respect to the alleged default,
which stay shall last so long as the initiating Party diligently and in good
faith cooperates in the prompt resolution of such dispute resolution
proceedings. [***].

14.3 Termination for Insolvency. This Agreement may be terminated by either
Party upon notice to the other should the other Party: (a) consent to the
appointment of a receiver or a general assignment for the benefit of creditors
or (b) file or consent to the filing of a petition under any bankruptcy or
insolvency law or have any such petition filed against it which has not been
stayed within 60 days of such filing.

14.4 Termination by Shire. In addition to the termination provisions set forth
in Section 3.10, beginning 24 months from the Effective Date, Shire may
terminate this Agreement in whole or in part on a Target-by-Target basis,
effective upon at least ninety (90) days prior written notice, provided that any
termination of a Shire Target (and not the entire Agreement) during Sangamo’s
conduct of the Research Plan for such Shire Target shall be deemed a Shire
Unilateral Target Termination under Section 3.10 and shall be subject to the
terms thereof.

 

59

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

14.5 Effect of Expiration or Termination.

(a) By Sangamo under Sections 14.2 or 14.3 or by Shire under Section 14.4. If
this Agreement is terminated by Sangamo (in its entirety or with respect to one
or more Shire Targets) under Sections 14.2 or 14.3, or if this Agreement is
terminated by Shire in its entirety or with respect to one or more Shire Targets
under Section 14.4, in addition to any remedy available at law, then:

(i) Upon termination of this Agreement, whether in its entirety or for one or
more Shire Targets, all licenses and obligations with respect to the applicable
Terminated Target(s), including all ZF Compounds and ZF Products directed to or
developed with respect to such Terminated Target(s), shall terminate;

(ii) All Terminated Targets shall be removed from the Shire Exclusive Target
Pool and shall no longer be Shire Targets;

(iii) Upon receipt of notice of termination, the provisions of Subsection
3.10(c) (including without limitation Subsection 3.10(c)(iv)) shall apply as to
all Terminated Target(s);

(iv) Shire shall assign to Sangamo any IND/CTA previously assigned by Sangamo to
Shire;

(v) To the extent requested by Sangamo, respecting any Shire ZF Product related
to each such Terminated Target for which Shire has obtained Marketing Approval
and respecting all Shire ZF Products related to each such Terminated Target for
which Shire has conducted clinical development but not obtained Marketing
Approval (other than Shire ZF Products whose clinical development Shire
terminated for safety reasons) (“Terminated Products”), the Parties shall
negotiate, in good faith, an agreement on commercially reasonable terms, which
terms shall include, [***].

(A) Assignment by Shire to Sangamo of all Marketing Approvals and other
regulatory filings in respect of the Terminated Products;

(B) Grant by Shire to Sangamo of a worldwide right and license, with the right
to sublicense through multiple tiers in any country, such grant to sublicense
only in conjunction with a sub-license or assignment of the applicable
Terminated Product(s), under all intellectual property rights Controlled by
Shire and its Affiliates at the time of notice of termination that are necessary
to develop, manufacture, sell, offer to sell, import and otherwise commercialize
such Terminated Product(s) as they exist at the time of notice of termination
(such intellectual property, the “Shire Licensed IP”), provided that such
agreement shall include, if the license is non-exclusive, a covenant by Shire
not to practice or license such licensed intellectual property within the scope
of the license granted to Sangamo. Notwithstanding anything to the contrary in
this Agreement, if Shire or its Affiliates is protecting any Know-How within
such intellectual property rights as a trade secret, then Shire shall not be
required to [***], provided that [***] agrees, as part of the terms of such
agreement, to conduct or have conducted those activities necessary [***] By way
of example, if [***] the terms shall include [***] Such negotiation shall take
into consideration,[***] or if Shire made [***] and if

 

60

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

Sangamo has requested a [***] the amounts of such payments, to the extent
applicable to the [***] that Shire was entitled to [***] In addition, for the
avoidance of doubt, [***] shall not have the right to any [***] after the notice
of termination; provided, however, that the Shire Licensed IP will include
[***].

(C) In the event that the Parties are unable to agree upon a commercially
reasonable terms within [***] days of Sangamo’s election, then the Parties shall
submit the determination of [***] to an independent arbitrator agreed upon by
Parties who has significant relevant experience in the [***] If the Parties do
not agree on an arbitrator within [***] days after the termination of the [***]
day period immediately following Sangamo’s election, then either Party may
request that JAMS appoint an arbitrator with such experience on behalf of the
Parties in accordance with JAMS’ Comprehensive Arbitration Rules & Procedures
then in effect, except that the Parties expressly agree that any arbitration
pursuant to this Subsection 14.5(a)(v)(C) shall be [***] The date on which such
arbitrator is selected or appointed will be the “Section 14.5 Arbitration
Commencement Date”. The arbitration shall be conducted under the JAMS Rules, to
the extent consistent with this Subsection 14.5(a)(v)(C). Within [***] business
days after the Section 14.5 Arbitration Commencement Date, each Party will
prepare and deliver to both the arbitrator and the other Party its proposed
terms for the license or acquisition of the applicable data and/or intellectual
property rights (the “Section 14.5 Proposal”), along with a memorandum (the
“Section 14.5 Support Memorandum”) in support thereof; provided that unless the
Parties agree otherwise in writing in advance, neither Section 14.5 Proposal may
include an upfront payment from Sangamo to Shire. The arbitrator will also be
provided with a copy of this Agreement. Within [***] business days after receipt
of the other Party’s Section 14.5 Support Memorandum, each Party may submit to
the arbitrator (with a copy to the other Party) a rebuttal to the other Party’s
Section 14.5 Support Memorandum. Neither Party may have communications (either
written or oral) with the arbitrator other than for the sole purpose of engaging
the arbitrator or as expressly permitted in this Subsection 14.5(a)(v)(C) or as
directed by the arbitrator. Within [***] days after the Section 14.5 Arbitration
Commencement Date, the arbitrator will select from the two Section 14.5
Proposals provided by the Parties the Section 14.5 Proposal that he or she
believes most accurately reflects [***] provided that, for the avoidance of
doubt, in no circumstance will [***] except for [***] The decision of the
arbitrator shall be final and unappealable. Within [***] days of receiving the
arbitrator’s decision, Sangamo shall notify Shire of its acceptance or rejection
of the selected Proposal, [***] Upon Sangamo’s acceptance of the selected
Section 14.5 Proposal, the [***] Upon rejection of the selected Section 14.5
Proposal, [***] The arbitrator’s fees and expenses will be shared equally by the
Parties. Each Party shall otherwise bear its own costs.

(vi) At Sangamo’s request, Shire shall assign to Sangamo all right, title and
interest in and to the trademarks then used by Shire in connection with the
commercialization of Terminated Products (excluding any such trademarks that
include, in whole or part, any corporate name or logo of Shire or its Affiliate
or Sublicensee), provided that Sangamo [***].

(vii) Shire shall, at Sangamo’s expense, provide reasonable consultation and
assistance for a period of no more than one hundred eighty (180) days for the
purpose of transferring or transitioning to Sangamo all Know-How in the Shire
Licensed IP not already in Sangamo’s possession and, at Sangamo’s request, all
then-existing commercial arrangements

 

61

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

relating specifically to Terminated Products that Shire is able, using
reasonable commercial efforts, to transfer or transition to Sangamo, in each
case, to the extent reasonably necessary or useful for Sangamo to commence or
continue developing, manufacturing, or commercializing Terminated Products. The
foregoing shall include, without limitation, transferring, upon request of
Sangamo, any agreements with Third Party suppliers or vendors that specifically
cover the supply or sale of Terminated Products. If any such contract between
Shire and a Third Party is not assignable to Sangamo (whether by such contract’s
terms or because such contract does not relate specifically to Terminated
Products) but is otherwise reasonably necessary or useful for Sangamo to
commence or continue developing, manufacturing, or commercializing Terminated
Products or if Shire manufactures the Terminated Product itself (and thus there
is no contract to assign), then Shire shall reasonably cooperate with Sangamo to
negotiate for the continuation of such license and/or supply from such entity,
and Shire shall supply such Terminated Product, as applicable, to Sangamo, for a
reasonable period (not to exceed twelve (12) months) until Sangamo establishes
an alternative, validated source of supply for the Terminated Products. Sangamo
shall pay Shire for such supply an amount equal to Shire’s cost of supplying,
without markup.

(viii) Sangamo shall have the right to purchase from Shire any or all of the
inventory of Terminated Products held by Shire as of the date of termination
(that are not committed to be supplied to any Third Party or Sublicensee, in the
ordinary course of business, as of the date of termination) at a price equal to
Shire’s actual cost to acquire or manufacture such inventory. Sangamo shall
notify Shire within sixty (60) days after the date of termination whether
Sangamo elects to exercise such right.

(ix) The rights and obligations of the Parties with respect to all Shire Targets
(if any) other than any such Terminated Target shall remain in full force and
effect.

(b) Alternative to Termination by Shire under Section 14.2 or 14.3.

(i) If Shire has the right to terminate this Agreement with respect to one or
more Shire Targets pursuant to Section 14.2 or 14.3, on account of a Sangamo’s
material breach, then in addition to any remedies available at law, Shire may by
notice to Sangamo keep the Agreement in effect but (1) if such material breach
was not a Fundamental Sangamo Breach, reduce the Milestone Payments due to
Sangamo in respect of such one or more Terminated Targets by [***] and reduce
the future Earned Royalties with respect to such Terminated Target by [***] of
the amount specified in Article 9 or (2) if such material breach was a
Fundamental Sangamo Breach, reduce the Milestone Payments due to Sangamo in
respect of such one or more Terminated Targets by [***] and reduce the future
Earned Royalties with respect to such Terminated Target by [***] of the amount
specified in Article 9. Such reductions shall be credited against any award
obtained by Shire on account of such material breach, whether or not such
material breach was a Fundamental Sangamo Breach.

(ii) For the purpose of this Subsection 14.5(b), “Fundamental Sangamo Breach”
means a material breach in the performance of Sangamo’s obligations under
Subsections 7.1(a), 7.3(a), 8.2, 10.1(b), and 10.3(b) of this Agreement that
fundamentally frustrates the objectives or transactions contemplated by this
Agreement.

 

62

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(iii) The rights and obligations of the Parties with respect to all Shire
Targets (if any) other than any such Terminated Target shall remain in full
force and effect.

(c) Survival of Certain Obligations. Expiration or termination of this Agreement
shall not relieve the Parties of any obligation that accrued before such
expiration or termination. In addition to all other provisions contained in this
Agreement that by their terms survive expiration or termination of this
Agreement, the following provisions also shall survive expiration or termination
of this Agreement: Article 1, Sections 3.7(c), 3.8, 3.10(c), 8.3, 9.9-9.13,
10.1(a) (excluding the proviso in the first sentence), 11.1, 11.2 and 11.3,
Article 12, Article 13, Section 14.5, and Article 15.

 

  15 MISCELLANEOUS

15.1 Governing Law. This Agreement shall be governed by the laws of Delaware
without regard to its choice of law principles, provided, that the United
Nations Convention on Contracts for the International Sale of Goods shall not
apply.

15.2 Dispute Resolution. Matters within the authority of the JSC shall be
resolved as provided in Section 4.4. For matters outside the authority of the
JSC:

(a) Notice of Dispute. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
that relates to either Party’s rights and/or obligations hereunder. In the event
of any dispute between the Parties with respect to any matter relating to this
Agreement, one Party may provide the other Party with a notice of dispute.

(b) Upon a Party’s receipt of a notice of dispute, the Parties shall first use
their good faith efforts to resolve such dispute among themselves without
resorting to Executive Resolution.

(c) Executive Resolution. In the event that such dispute is not resolved within
thirty (30) days of providing a notice of dispute, the dispute shall be taken to
the Chief Executive Officer or an Executive Vice President of Sangamo and a
Senior Vice President of Shire for resolution. If these individuals are unable
to resolve the dispute within thirty (30) days of the request for such meeting,
then the Parties shall be free to pursue any avenue available to them under law
or equity to resolve the dispute.

15.3 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or delegated, in whole or part, by either Party without the
prior express written consent of the other, which consent shall not be withheld
unreasonably; provided, that either Party may assign or delegate any right or
obligation hereunder, in whole or in part, to any of its Affiliates so long as
such entity remains an Affiliate; provided, however, that the assigning Party
shall remain liable for its obligations hereunder to the extent not fulfilled by
assignee. Either Party may assign this Agreement in its entirety to a successor
in interest in connection with a Change of Control of such Party. Sections 4.6
and 7.3 shall be applicable upon a Change of Control of Sangamo. Any permitted
assignee shall assume all obligations of its assignor under this Agreement, and
any permitted assignment shall be binding on the successors of the assigning
Party. Any purported assignment in violation of this Section 15.3 shall be void.

 

63



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Sangamo shall not assign or delegate any right or
obligation in full or in part to an Affiliate incorporated in Switzerland
without Shire’s prior written consent, which Shire shall not unreasonably
withhold, other than in connection with a Change of Control. For the avoidance
of doubt, a disadvantageous tax implication for Shire constitutes a reasonable
reason to withhold consent.

15.4 Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. Neither Party hereto shall be deemed to be the agent,
partner or joint venturer of the other for any purpose as a result of this
Agreement or the transactions contemplated thereby.

15.5 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further documents and instruments and to perform all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

15.6 Notices. All requests and notices required or permitted to be given to the
Parties hereto shall be given in writing, shall expressly reference the
section(s) of this Agreement to which they pertain, and shall be delivered to
the other Party by mail, any commercial delivery service or by facsimile
transmission, in all cases with confirmation of receipt and with delivery to be
effective on receipt, at the appropriate address as set forth below or to such
other addresses as may be designated in writing by the Parties from time-to-time
during the Term.

If to Shire:

Shire AG

Batiment 1

Business Park Terre Bonne

Chemin de Terre Bonne

Eysins 1262

Vaud

Switzerland

Att: Legal Department

Fax: 44 1256 894710

Copy to:

Shire Human Genetic Therapies, Inc.

300 Shire Way

Lexington, MA 02421

Att: Legal Department

Fax: 781-482-2918

If to Sangamo:

Sangamo BioSciences, Inc.

Point Richmond Tech Center II

501 Canal Boulevard, Suite A100

Richmond, California 94804

Att: Chief Executive Officer

Fax: 510-236-8951

 

64



--------------------------------------------------------------------------------

Copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Att: Marya A. Postner, Esq.

Fax: 650-849-7400

15.7 Force Majeure. Nonperformance of a Party (other than for the payment of
money) shall be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, governmental acts or orders or restrictions,
terrorist acts, failure of suppliers, or any other reason where failure to
perform is beyond the reasonable control and not caused by the negligence,
intentional conduct or misconduct of the nonperforming Party; provided, that the
nonperforming Party shall use Commercially Reasonable Efforts to resume
performance as soon as reasonably practicable.

15.8 No Consequential Damages. IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR THE
EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH
DAMAGES. NOTHING IN THIS SECTION 15.8 IS INTENDED TO LIMIT OR RESTRICT THE
DAMAGES AVAILABLE FOR A BREACH OF ARTICLE 11 OR THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER ARTICLE 12 ABOVE.

15.9 Complete Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter hereof, and all prior representations,
understandings and agreements regarding the subject matter hereof, either
written or oral, expressed or implied, are superseded and shall be of no effect.
The foregoing shall not be interpreted as a waiver of any remedies available to
either Party as a result of any breach, prior to the Effective Date, by the
other Party of its obligations pursuant to the CDA.

15.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and together shall be deemed to be one
and the same agreement.

15.11 Headings. The captions to the several sections hereof are not a part of
this Agreement, but are included merely for convenience of reference only and
shall not affect its meaning or interpretation.

15.12 Construction. This Agreement was negotiated and executed in English, and
the original language version shall be controlling; all communications and
notices hereunder shall be in English. The Parties acknowledge that they have
both had the opportunity to negotiate regarding any issues in connection with
this Agreement that were of concern to them and,

 

65



--------------------------------------------------------------------------------

therefore, expressly waive the benefit of any presumption that ambiguities
should be construed in favor of or against either Party. Except where the
context otherwise requires, the use of any gender herein shall be deemed to be
or include the other genders, the use of the singular shall be deemed to include
the plural (and vice versa) and the word “or” is used in the inclusive sense.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (d) all references herein to sections or Exhibits shall be
construed to refer to sections or Exhibits of this Agreement.

15.13 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

15.14 Waiver. No provision of the Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

15.15 Severability. If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same shall not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement shall be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible. In any
such event, this Agreement shall be construed as if such clause or portion
thereof had never been contained in this Agreement, and there shall be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law.

[The remainder of this page is left blank intentionally.]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the day and year first above
written.

 

SANGAMO BIOSCIENCES, INC. By:  

/s/ Edward O. Lanphier II

Name:  

Edward O. Lanphier II

Title:  

President and Chief Executive Officer

SHIRE AG By:  

/s/ Ross Murdoch

Name:  

Ross Murdoch

Title:  

SAG Director